Exhibit 10.1

COLLABORATION AGREEMENT

This COLLABORATION AGREEMENT (the “Agreement”), having a date of October 29,
2004 (the “Effective Date”), is made by and between, on the one hand, F.
HOFFMANN-LA ROCHE LTD, a Swiss corporation, having its principal place of
business at Grenzacherstrasse 124, CH-4070, Basel, Switzerland and HOFFMANN-LA
ROCHE INC., a New Jersey corporation, having its principal place of business at
340 Kingsland Street, Nutley, New Jersey 07110 (collectively “Roche”) and, on
the other hand, PHARMASSET, INC., a Delaware corporation, having its principal
place of business at 1860 Montreal Road, Tucker, Georgia 30084 (“Pharmasset”).

RECITALS

WHEREAS, Pharmasset has a discovery and development program relating to
2’-fluoronucleoside compounds, and owns related intellectual property rights;

WHEREAS, Roche has expertise in the research, development, manufacture and
commercialization of pharmaceutical products;

WHEREAS, Roche desires to secure rights to further develop and commercialize
products developed and to be developed pursuant to the Collaboration (as defined
below);

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pharmasset and Roche agree as
follows:

ARTICLE 1.    DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

 

1.1 “Affiliate” means (a) a business entity which owns, directly or indirectly,
more than fifty percent (50%) of the voting shares or other means of control of
a Party; or (b) a business entity in which more than fifty percent (50%) of the
voting shares or other means of control are owned by a Party, either directly or
indirectly; or (c) a business entity, the majority ownership of which is
directly or indirectly common to the majority ownership of a Party. Anything to
the contrary in this paragraph notwithstanding, [***], a [***] corporation
(“[***]”), and [***], a [***] corporation (“[***]”), shall not be deemed an
Affiliate of Roche until the existing [***] agreements pursuant to which Roche
has relinquished [***] rights in [***] and [***], respectively, expire or are
earlier terminated or otherwise are in relevant part no longer of force or
effect or earlier if Roche provides written

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

1



--------------------------------------------------------------------------------

 

notice to Pharmasset of its intent to have [***] and/or [***] treated as an
Affiliate under this Agreement.

 

1.2 “Agreement Term” means the term of this Agreement, as more fully described
in Section 17.1.

 

1.3 “API” means active pharmaceutical ingredient.

 

1.4 “Bundled Product” means Product(s) sold to a Third Party for use with one or
more other products or services, wherein the Product(s) and the other product or
services are sold for one unit price, even though packaged separately.

 

1.5 “Claim” shall have the meaning given in Section 19.1(a).

 

1.6 “CMC Derisking Activities” shall have the meaning given in Schedule 8.

 

1.7 “CMC Subcommittee” shall have the meaning given in Section 8.1(e).

 

1.8 “Collaboration” means discovery and development by the Parties of Primary
Compounds and Potential Licensed Compounds during the Collaboration Period, and
thereafter development and commercialization of Licensed Compounds by Roche and
Pharmasset, in each case pursuant to this Agreement.

 

1.9 “Collaboration Period” means the period of time commencing January 1, 2005
and ending December 31, 2006, unless extended by Roche as per Section 4.4.

 

1.10 “Combination Product” means any co-formulated product containing both a
pharmaceutically active agent that causes it to be considered a Product and one
or more other pharmaceutically active agents that are not Licensed Compounds.

 

1.11 “Compound Claim” shall mean, for a given Product, a claim in a Pharmasset
Patent Right, Joint Patent Right or Roche Patent Right Covering the molecule per
se of a Licensed Compound that is contained, in whole or as a component thereof,
as an active ingredient of such Product.

 

1.12 “Control” or “Controlled” means, with respect to any intellectual property
right, possession by a Party of the ability (whether by ownership, license or
otherwise) to grant access, a license or a sublicense to such intellectual
property right without violating the terms of any agreement or other arrangement
with any Third Party.

 

1.13 “Cost of Goods” means the manufacturing cost of either (a) [***], or
(b) [***], provided that such [***]. Cost of Goods shall include [***] and
[***]. Notwithstanding the foregoing, in the event that [***]. For clarity,
“Cost of Goods” shall be [***].

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

2



--------------------------------------------------------------------------------

1.14 “Cover” (including the variations such as “Covered”, “Coverage” or
“Covering”) means that the selling of a given compound or product would infringe
a Patent Right (including pending claims that, if issued, would be infringed so
long as the pendency of the patent application and any parent applications to
which such patent application claim priority have not been pending for more than
ten (10) years) in the absence of a license under such Patent Right. The
determination of whether a compound or product is Covered by a particular Patent
Right shall be made on a country-by-country basis.

 

1.15 “Development Plan” means the plan of development for a Licensed Compound
developed by the Parties, outlining the global development of such Licensed
Compound through Regulatory Approval. The initial Development Plan for the
Primary Compound is attached as Schedule 1. The Parties may amend each
Development Plan from time to time through the Joint Development and Marketing
Committee in accordance with Section 9.3.

 

1.16 “Dispute” shall have the meaning given in Section 18.2.

 

1.17 “Effective Date” shall have the meaning given in the first paragraph
hereof.

 

1.18 “End of Phase 1” means, for a given Potential Licensed Compound, the
completion of all the criteria listed in Schedule 5 during the Collaboration
Period.

 

1.19 “EU MAA Filing” means an application for marketing authorization filed in
any country in the European Union or Switzerland for a given Product.

 

1.20 “European Approval” means all Regulatory Approvals necessary for selling
and marketing a Product in an European Major Market Country.

 

1.21 “European Major Market Country” means the [***].

 

1.22 “European Union” means the countries comprising the European Union as of
the Effective Date.

 

1.23 “Executives” shall have the meaning given in Section 8.1(c).

 

1.24 “Expiration Date” shall have the meaning given in Section 17.1.

 

1.25 “FDA” means the US Food and Drug Administration.

 

1.26 “Field” means human healthcare for all indications, including the HCV
Indication.

 

1.27

“GLP Tox Completion” means, for a given Potential Licensed Compound, the
transmittal to Roche of all of the data from all of the studies and activities
criteria

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

3



--------------------------------------------------------------------------------

 

listed in Schedule 4, in the form of a final report, including statistical
analysis of such data.

 

1.28 “HCV Indication” means treatment or prevention of hepatitis C virus
infection in humans.

 

1.29 “HCV Target Screening Patent License” means any license to a Patent Right
Covering an assay, technology platform or research tool for screening drug
candidates that inhibit HCV polymerase, but shall not include any Pre-existing
Pharmasset Third Party License.

 

1.30 “IND” means an Investigational New Drug Application filed with the FDA, or
the foreign equivalent, for human clinical testing of a drug.

 

1.31 “Initiation of Phase 1” means the date that a patient is first dosed with a
Product in a Phase 1 clinical trial.

 

1.32 “Initiation of Phase 2” means the date that a patient is first dosed with a
Product in a Phase 2 clinical trial whose interim assessment, as decided by the
Joint Development and Marketing Committee, will be used to support a Phase 3
clinical trial.

 

1.33 “Initiation of Phase 3” means the date that a patient is first dosed with a
Product in a Phase 3 clinical trial. In the event a Phase 2 clinical trial and a
Phase 3 clinical trial constitute component parts of a combined trial,
“Initiation of Phase 3” means the formal commencement date pursuant to the
applicable protocol of the Phase 3 clinical trial component part.

 

1.34 “Japan Approval” means all Regulatory Approvals necessary for selling and
marketing a Product in Japan.

 

1.35 “Japan NDA Filing” means an application for marketing authorization filed
in Japan for a given Product.

 

1.36 “JDMC” shall have the meaning given in Section 8.1.

 

1.37 “Joint Inventions shall have the meaning given in Section 14.1(a).

 

1.38 “Joint Patent Rights” shall have the meaning given in Section 14.1(c).

 

1.39 “JRC” shall have the meaning given in Section 8.2.

 

1.40

“Know-How” means data, knowledge and information, including materials, samples,
chemical manufacturing data, toxicological data, pharmacological data,
preclinical data, assays, platforms, formulations, specifications, quality
control

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

4



--------------------------------------------------------------------------------

 

testing data, that are necessary or useful for the discovery, manufacture,
development or commercialization of Licensed Compounds or Products.

 

1.41 “Launch” means, with respect to a Product in a country, the date of the
first commercial sale to a Third Party of the given Product following Regulatory
Approval in the given country.

 

1.42 “Licensed Collaboration Compound” means a Licensed Compound other than a
Primary Compound.

 

1.43 “Licensed Compound” means Primary Compound, and if Roche exercises its
Option for a given Potential Licensed Compound, then also the given Potential
Licensed Compound and its pro-drugs.

 

1.44 “Major Market Countries” means the [***] and any European Major Market
Country.

 

1.45 “Option” shall have the meaning given in Section 2.1(c).

 

1.46 “Option Exercise Period” means the period commencing on the Effective Date
and ending ninety (90) days after the end of the Collaboration Period.

 

1.47 “Party” means Roche or Pharmasset, and “Parties” means Roche and
Pharmasset.

 

1.48 “Patent” means any patent or patent application, in any country, including
any patents issuing on such patent application, and further including any
substitution, extension or supplementary protection certificate, reissue,
reexamination, renewal, division, continuation or continuation-in-part of any of
the foregoing and any independently patentable improvements to any of the
foregoing.

 

1.49 “Patent Rights” means all rights under any Patent.

 

1.50 “Pharmasset Adjusted Gross Sales” means the amount of [***] of (i) [***],
(ii) [***], (iii) [***], (iv) [***] and (v) [***]. [***] will be [***]. For the
avoidance of doubt, the [***]. The calculation for Pharmasset Adjusted Gross
Sales shall be consistently applied and made in accordance with financial and
accounting standards used by Pharmasset in preparing its audited financial
statements.

 

1.51 “Pharmasset Indemnified Parties” shall have the meaning given in
Section 19.1(a).

 

1.52 “Pharmasset Inventions” shall have the meaning given in Section 14.1(b).

 

1.53 “Pharmasset Know-How” means all Know-How that Pharmasset owns, or otherwise
has the right to grant rights to use, during the Agreement Term.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

5



--------------------------------------------------------------------------------

1.54 “Pharmasset Net Sales” means Pharmasset Adjusted Gross Sales [***] of [***]
on a [***] (e.g. [***]). The calculation for Pharmasset Net Sales shall be
consistently applied and made in accordance with financial and accounting
standards used by Pharmasset in preparing its audited financial statements.

 

1.55 “Pharmasset Patents” means Patents included in the Pharmasset Patent
Rights.

 

1.56 “Pharmasset Patent Rights” means all Patent Rights that are necessary or
useful for the discovery, manufacture, development or commercialization of
Licensed Compounds or Products, that Pharmasset owns or otherwise Controls, and
has the right to grant rights under, during the Agreement Term, including
without limitation, those Patent Rights arising from Pharmasset Inventions.

 

1.57 “Pharmasset Territory” means Latin America (i.e., Mexico, the Caribbean,
and Central and South America) and the Korean peninsula (i.e., North Korea and
South Korea).

 

1.58 “Phase 1” means the first phase of human clinical trials of a drug required
by the FDA or other equivalent regulatory authority to gain evidence of safety
in enrollees, as described in 21 C.F.R. Part 312, as it may be amended.

 

1.59 “Phase 2” means the second phase of human clinical trials of a drug
required by the FDA or other equivalent regulatory authority to gain evidence of
efficacy in the target population, determine optimal dosage, and obtain expanded
evidence of safety for Product(s), as described in 21 C.F.R. Part 312, as it may
be amended.

 

1.60 “Phase 3” means the third phase of human clinical trials of a drug required
by the FDA or other equivalent regulatory authority to gain evidence of efficacy
in the target population and obtain expanded evidence of safety for Product(s),
as described in 21 C.F.R. Part 312, as it may be amended.

 

1.61 “POC Study” means a [***] Phase 1 study designed to show clinical proof of
concept in a multiple-ascending-dose study.

 

1.62 “Potential Licensed Compound” means any 2’-fluoronucleoside (excluding any
4’-modified nucleosides) owned or Controlled by Pharmasset, other than a Primary
Compound, which has been screened for HCV polymerase inhibition and has been
shown to have activity against HCV polymerase, in accordance with Schedule 1.62.
Potential Licensed Compound shall not include Gemcitibine or derivatives or
pro-drugs thereof. For clarity, no 4’-modified nucleoside shall, at any time
during the term of this Agreement, be deemed a Potential Licensed Compound.

 

1.63 “Pre-Existing Pharmasset Third Party Licenses” means the Third-Party
licenses obtained by Pharmasset on or before the Effective Date of this
Agreement listed in Schedule 7A hereto.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

6



--------------------------------------------------------------------------------

1.64 “Pre-Existing Roche Third Party Licenses” means the Third-Party licenses
obtained by Roche on or before the Effective Date of this Agreement listed in
Schedule 7B hereto.

 

1.65 “Primary Compound” means the compound known as PSI-6130 and its pro-drugs.

 

1.66 “Primary Product” means any and all products that include, in whole or as a
component thereof, Primary Compound.

 

1.67 “Product” means any and all products that include, in whole or as a
component thereof, Licensed Compound or Licensed Collaboration Compound.

 

1.68 “Reasonable Diligence” means the [***] standard of effort as used by such
Party, or in any [***], for the activities to be undertaken pursuant to this
Agreement for [***]. It is understood that such [***]. The Parties acknowledge
that [***] do not always [***]. Whether [***] has exercised Reasonable Diligence
(i) with respect to [***], (ii) with respect to [***].

 

1.69 “Regulatory Approval” means any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national or international or local regulatory authority, department, bureau or
other governmental entity, necessary for the manufacture, marketing and sale of
a Product in a regulatory jurisdiction in the Territory.

 

1.70 “Relinquished Compound” means a Potential Licensed Compound for which Roche
has relinquished rights in accordance with Sections 2.1(h), 4.2(a)(iii) or
4.2(b)(ii).

 

1.71 “Relinquished Product” shall have the meaning given in Section 2.1(h).

 

1.72 “Research Plan” means the plan of research attached as Schedule 2,
developed by the Parties, outlining the work expected to be performed with
respect to a Potential Licensed Compound or a pro-drug of the Primary Compound
as part of the Collaboration, as such plan may be updated from time to time as
provided in this Agreement.

 

1.73 “Rights” shall have the meaning given in Section 2.1(h).

 

1.74 “Roche Adjusted Gross Sales” means the amount of [***], of (i) [***],
(ii) [***], (iii) [***], (iv) [***], and (v) [***]. [***] will be [***]. For the
avoidance of doubt, [***].

 

1.75 “Roche Indemnified Parties” shall have the meaning given in
Section 19.1(b).

 

1.76 “Roche Inventions” shall have the meaning given in Section 14.1(a).

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

7



--------------------------------------------------------------------------------

1.77 “Roche Know-How” means all Know-How that Roche owns, or otherwise has the
right to grant rights to use, during the Agreement Term.

 

1.78 “Roche Net Sales” means Roche Adjusted Gross Sales [***] of (i) [***], or
(ii) [***] on a [***] (e.g. [***]). [***].

 

1.79 “Roche Patents” means Patents included within the Roche Patent Rights.

 

1.80 “Roche Patent Rights” means all Patent Rights that are necessary or useful
for the discovery, manufacture, development or commercialization of Licensed
Compounds or Products, that Roche owns or otherwise Controls, and has the right
to grant rights under, during the Agreement Term, including without limitation,
those Patent Rights arising from Roche Inventions.

 

1.81 “Roche Territory” means all countries and territories in the world other
than the Pharmasset Territory.

 

1.82 “Third Party” means a person or entity other than (i) Pharmasset or any of
its Affiliates or (ii) Roche or any of its Affiliates.

 

1.83 “US” means the United States of America and its possessions and
territories.

 

1.84 “US Launch” means Launch in the US.

 

1.85 “US NDA Filing” means a New Drug Application filed with the FDA for a
Product.

 

1.86 “Valid Claim” means a claim in a Patent that Covers a Product and (i) has
not been held permanently revoked, unenforceable or invalid by a final
unappealable decision of a court or government agency of competent jurisdiction
over such claim, (ii) has not been admitted to be invalid or unenforceable
through disclaimers, consent decrees or otherwise or (iii) in the case of a
patent application, has not been pending for more than [***] ([***]) years after
the filing of its first priority application.

 

1.87 “Valid Compound Claim” means a Valid Claim that is a Compound Claim.

ARTICLE 2.    GRANTS

 

2.1 License Grants; Option.

 

  (a)

Subject to the terms and conditions of this Agreement, Pharmasset hereby grants
to Roche, with respect to Primary Compound, an exclusive license, including the
right to grant sublicenses in accordance with Section 2.3, under the Pharmasset
Patent Rights, and to use the

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

8



--------------------------------------------------------------------------------

 

Pharmasset Know-How, solely to make, use, offer for sale, sell and import such
Products containing a Primary Compound in the Roche Territory.

 

  (b) Subject to the terms and conditions of this Agreement, Roche hereby grants
to Pharmasset, with respect to each Licensed Compound, an exclusive license,
including the right to grant sublicenses in accordance with Section 2.3, under
the Roche Patent Rights, and to use the Roche Know-How, solely to make, use,
offer for sale, sell and import Products containing such Licensed Compounds in
the Pharmasset Territory.

 

  (c) Subject to the terms and conditions of this Agreement, commencing on the
Effective Date and ending at the conclusion of the Option Exercise Period,
Pharmasset hereby grants to Roche, with respect to each Potential Licensed
Compound, the right to exercise an option (“Option”) to obtain an exclusive
license, including the right to grant sublicenses in accordance with
Section 2.3, under the Pharmasset Patent Rights, and to use the Pharmasset
Know-How, in each case solely to make, use, offer for sale, sell and import
Products containing such Potential Licensed Compound in the Roche Territory.

 

  (d) If Roche has exercised its Option for a particular Potential Licensed
Compound, then, subject to the terms and conditions of this Agreement, Roche
shall thereby have, with respect to such designated Potential Licensed Compound,
an exclusive license, including the right to grant sublicenses in accordance
with Section 2.3, under the Pharmasset Patent Rights, and to use the Pharmasset
Know-How, in each case solely to make, use, offer for sale, sell and import
Products containing Potential Licensed Compound in the Roche Territory.

 

  (e) Notwithstanding anything else contained herein to the contrary, Pharmasset
at all times reserves such rights in the Pharmasset Patents and the Pharmasset
Know-How as is necessary to allow Pharmasset to research and develop Potential
Licensed Compounds, and manufacture Licensed Compounds and Products, anywhere in
the world.

 

  (f) Roche may exercise its Option for a given Potential Licensed Compound by
giving Pharmasset written notice to such effect prior to the conclusion of the
Option Exercise Period, and by (i) making payment to Pharmasset of either
(A) the payment specified in Section 4.2(a)(i) or (B) the payment specified in
Section 4.2(a)(ii), or (ii) taking such other actions to exercise its Option as
provided in Sections 3.1(d), 4.2(c), or 4.2(d).

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

9



--------------------------------------------------------------------------------

  (g) Prior to GLP Tox Completion but after activity data has been acquired and
confirmed, Pharmasset may, in writing, request that Roche elect to relinquish, a
given Potential Licensed Compound, which decision shall be communicated to
Pharmasset in writing no later than sixty (60) days after Roche’s receipt of
Pharmasset’s request.

 

  (h) If Roche declines to exercise its Option pursuant to Section 2.1(c) for a
given Potential Licensed Compound, either pursuant to Section 4.2, or in
response to Pharmasset’s request pursuant to Section 2.1(g), Roche shall
relinquish its right to license that particular Potential Licensed Compound and
any Products containing such Potential Licensed Compound as a Licensed Compound;
and any such relinquished Potential Licensed Compound shall be deemed a
Relinquished Compound. During the two (2) year period following the date on
which a Potential Licensed Compound became a Relinquished Compound, if
Pharmasset wishes to license to any Third Party any rights to market, or sell a
product containing such Relinquished Compound (each, a “Relinquished Product”)
in the Roche Territory for an HCV Indication (“Rights”), then the following
procedures must be followed and the following conditions must be satisfied
before Pharmasset may license the Rights to a Third Party:

 

  (i) Pharmasset shall, prior to entering into negotiations with any Third Party
with respect to the Rights, deliver to Roche written notice of Pharmasset’s
interest in negotiating such a license;

 

  (ii) Pharmasset shall not, unless Roche indicates otherwise in a written
notice to Pharmasset to the contrary, participate in any negotiations with any
Third Party with respect to the Rights for a period of forty-five (45) days
following receipt by Roche of the notice referred to in Section 2.1(h)(i);

 

  (iii) If, on or before the expiration of such forty-five (45) day period
specified in Section 2.1(h)(ii), Roche provides to Pharmasset written notice of
Roche’s interest in negotiating a license to the Rights, Pharmasset and Roche
shall engage in negotiations in good faith, for a period not to exceed ninety
(90) days from Pharmasset’s receipt of the notice from Roche, to enter into a
license agreement for the Rights. Nothing in this Section 2.1(h)(iii) shall
require either Party to enter into any such license agreement; and

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

10



--------------------------------------------------------------------------------

 

  (iv) In the event Roche fails to provide to Pharmasset notice of Roche’s
interest in negotiating a license agreement within the forty-five (45) day
period referred to in Section 2.1(h)(ii), then Pharmasset shall be free to
license the Rights to any Third Party on any terms and conditions. If the
Parties fail to enter into such a license agreement within the ninety (90) day
period referred to in Section 2.1(h)(iii), then Pharmasset shall be free to
license the Rights to any Third Party on terms and conditions that are no less
favorable to Pharmasset than the terms and conditions in the last offer for such
Rights made by Roche.

 

2.2 Pharmasset’s Rights to Grant Licenses to Third Parties. Pharmasset shall
not, without Roche’s prior written consent, grant a right or license to any
Third Party, under any Pharmasset Patent Right, in the Roche Territory, to make,
use, offer for sale, sell or import any 2’-fluoronucleoside (excluding any
4’-modified nucleoside) for an HCV Indication, except as otherwise provided in
Section 2.1(h). Pharmasset may, without Roche’s prior consent, grant a right or
license to any Third Party under any Pharmasset Patent Right, to make, use,
offer for sale, sell or import any 2’-fluoronucleoside, which is not a Licensed
Compound or Potential Licensed Compound, for any other indication, except as
provided in Section 2.1(h).

 

2.3 Sublicense Rights.

 

  (a) Subject to the restriction set forth in Section 2.3(b) below, the rights
and licenses granted to Roche shall include the right of Roche to grant
sublicenses to its Affiliates and Third Parties to make, use, offer for sale,
sell or import Products in the Territory for use in the Field. If Roche grants
such a sublicense, Roche shall ensure that all of the applicable terms and
conditions of this Agreement shall apply to the Affiliate or Third Party
sublicensee to the same extent as they apply to Roche for all purposes. Roche
assumes full responsibility for the performance of all obligations and
observance of all terms so imposed on such Affiliate or Third Party sublicensee
and shall itself account to Pharmasset for all payments due under this Agreement
by reason of such sublicense.

 

  (b) Notwithstanding Section 2.3(a), [***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

11



--------------------------------------------------------------------------------

2.4 Pharmasset Co-Promotion Right. Pharmasset shall have the right to co-promote
any Product in the US, as specified in this Section 2.4. For purposes of this
Agreement, “co-promote” and “co-promotion” shall mean the marketing, promotion,
detailing and advertisement of Product by or on behalf of Pharmasset, or any of
its Affiliates, under the relevant Regulatory Approvals and the then existing
trademarks. “Co-promote” and “co-promotion” shall not mean the sale or
distribution of a Product. Pharmasset may exercise its co-promotion right with
regard to a Product by giving written notice thereof to Roche at any time during
the period commencing upon NDA Filing in the US for such Product and ending
three (3) months following such date, provided that at the time of such exercise
Pharmasset has an established sales force in the US directed to sales to HIV
treatment providers. Upon Pharmasset’s exercise of its co-promotion right, the
Parties shall negotiate in good faith and enter into a written co-promotion
agreement (the “Co-Promotion Agreement”) to be executed reasonably prior to the
anticipated first Launch of such Product. In addition to any other terms agreed
to by the Parties, the Co-Promotion Agreement shall contain the terms set forth
in Schedule 3 hereto.

ARTICLE 3.    DILIGENCE

 

3.1 Diligence.

 

  (a) Pharmasset shall use Reasonable Diligence in proceeding with the discovery
and development of the Potential Licensed Compounds, except that Pharmasset’s
obligation hereunder shall expire upon the expiration of the Option Exercise
Period.

 

  (b) From and after (i) the Effective Date with regard to the Primary Compound,
and (ii) the effective date of Roche’s exercise of its Option with regard to a
given Potential Licensed Compound,[***] shall [***], or [***], as the case may
be, including [***].

 

  (c) [***] shall [***], as applicable.

 

  (d)

If Pharmasset fails to use Reasonable Diligence in the performance of GLP Tox
Completion activities for a Potential Licensed Compound (unless the JRC
determines that such activities are not necessary for development of such
Potential Licensed Compound), then Roche shall have the right to exercise its
Option for such Potential Licensed Compound at no cost to Roche. If Roche fails
to use Reasonable Diligence in the performance of the Development Plan with
respect to a Licensed Compound (including, in the case of early exercise of an
Option, any remaining GLP Tox Completion activities to the extent that the JDMC
determines that such activities are necessary for development

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

12



--------------------------------------------------------------------------------

 

of such Potential Licensed Compound), then Pharmasset shall have the right to
reversion of such Licensed Compound in accordance with the provisions of
Section 17.4.

 

  (e) With respect to [***], if [***], then [***] shall [***]. With respect to
[***], if [***], then [***] shall [***]. For clarity, [***].

ARTICLE 4.    PAYMENTS TO PHARMASSET

 

4.1 Research and Development Payments.

 

  (a) Within ten (10) business days after the Effective Date, Roche shall make a
payment to Pharmasset of [***]. This upfront payment represents reimbursement of
Pharmasset’s research and development expenses relating to its HCV research
program, which were incurred by Pharmasset prior to the Effective Date or,
except with respect to payments otherwise contemplated by this Agreement to be
made to Pharmasset, are incurred by Pharmasset after the Effective Date through
and including December 31, 2004.

 

  (b) During each year of the Collaboration Period, Roche shall make a payment
of [***] dollars ($[***]), due and payable within fifteen (15) business days
after the first day of each calendar year (January 1) during the Collaboration
Period, with the first such payment being due and payable by January 23, 2005.

 

  (c) During each year of the Collaboration Period, Roche shall make aggregate
payments totaling [***] dollars ($[***]), payable in four (4) equal quarterly
installments of [***] dollars ($[***]). Each installment is due and payable
within fifteen (15) business days after the first day of each calendar quarter,
with the first such payment being due and payable by January 23, 2005.

 

  (d) These installment payments set forth in Sections 4.1(b) and 4.1(c) are
intended to partially reimburse Pharmasset’s internal FTE costs.

 

4.2 Option Exercise.

 

  (a) Within thirty (30) days after GLP Tox Completion for a given Potential
Licensed Compound, provided another Product is also under development and/or
commercialization at the same time, Roche shall have the option of:

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

13



--------------------------------------------------------------------------------

  (i) paying [***] dollars ([***]) to Pharmasset, whereupon such Potential
Licensed Compound shall be deemed a Licensed Collaboration Compound;

 

  (ii) paying [***] dollars ([***]) to Pharmasset and thereby maintain its
option to such Potential Licensed Compound; or

 

  (iii) relinquishing its Option to such Potential Licensed Compound, whereupon
such compound shall be deemed a Relinquished Compound.

 

  (b) If Roche makes the election provided for under Section 4.2(a)(ii) above,
then upon the completion of the first clinical study to assess the multiple
ascending dose in HCV infected patients, provided that another Product is also
under development and/or commercialization at the same time, Roche shall have
the further option of:

 

  (i) paying [***] dollars ([***]) to Pharmasset, whereupon such Potential
Licensed Compound shall be deemed a Licensed Collaboration Compound; or

 

  (ii) relinquishing its Option to such Potential Licensed Compound, whereupon
such compound shall be deemed a Relinquished Compound.

 

  (c) Roche may exercise its Option for any given Potential Licensed Compound
during the Collaboration Period and prior to GLP Tox Completion for such
compound. If, at such time (i) another Product is also under development and/or
commercialization or (ii) there is no Product under development and/or
commercialization but Roche has not met its diligence obligations under Article
3 with respect thereto, then Roche’s exercise of its Option shall be on the
terms and conditions set forth in Section 4.2(a).

 

  (d) If, at any time during the Collaboration Period, there is no Licensed
Compound or Product then under development and/or commercialization but Roche
has met its diligence obligations under Article 3 with respect to such compound,
then Roche may, upon written notice to Pharmasset, exercise its Option for the
Potential Licensed Compound of Roche’s choice at no cost to Roche. After Roche
exercises its Option, the designated Potential Licensed Compound shall be deemed
a Licensed Compound, and any products containing such compound shall be deemed
Products.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

14



--------------------------------------------------------------------------------

  (e) From and after the exercise of its Option with respect to a Potential
Licensed Compound, Roche shall assume responsibility for all of the activities,
costs and expenses related to the further development and commercialization of
the corresponding Licensed Compound and related Products. In the event that
Roche exercises its Option earlier than GLP Tox Completion, Pharmasset shall
have no responsibility for any GLP Tox Completion activities that were not
initiated prior to Roche’s exercise of its Option, and Roche shall assume such
responsibility for the remaining GLP Tox Completion activities, to the extent
that the JDMC determines that such activities are necessary for development of
such Potential Licensed Compound. For clarity, in the event that Roche does not
exercise its Option at GLP Tox Completion, Pharmasset shall not be required to
conduct further development of such Potential Licensed Compound.

 

4.3 Development Event Fees.

 

  (a) Primary Compound. Roche shall pay to Pharmasset the following
nonrefundable payments (shown in [***]of US Dollars) upon the first occurrence
of the following events for the Primary Compound:

 

Event

   Payment

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

  (b) Licensed Compounds. Roche shall pay to Pharmasset the following
nonrefundable payments (shown in [***] of US dollars) upon the first occurrence
of the following events for Licensed Compound:

 

Event

   Payment for First
Achievement of
Event   Payment for Second
and Each Subsequent
Achievement of Event

[***]

   [***]   [***]

 

  (c)

Timing of Payments. Each payment in Section 4.3(a) and (b) shall be due and
payable by Roche within fifteen (15) business days after the

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

15



--------------------------------------------------------------------------------

 

later of (i) the occurrence of the applicable event and (ii) receipt by Roche of
an invoice from Pharmasset for such amount.

 

  (d) Payment Occurrences.

 

  (i) Roche shall make each of the payments set forth in Section 4.3(a) only
once for the first occurrence of each event, regardless of how many times such
event may be subsequently achieved.

 

  (ii) Roche shall make each of the payments set forth in the second column of
Section 4.3(b) captioned “Payment for First Achievement of Event” only once for
the first occurrence of each event, regardless of how many times such event may
be subsequently achieved for the same or another compound. Roche shall make each
of the payments set forth in the third column of Section 4.3(b) captioned
“Payment for Second and Each Subsequent Achievement of Event” once for each of
the second or any subsequent achievement(s) of such event, provided, however,
that such payments shall be made only once per compound, regardless of how many
times such event may be subsequently achieved for the same compound (i.e., such
payment shall be made multiple times for multiple compounds but only once per
compound). Furthermore, Roche shall make the payments set forth in the third
column of Section 4.3(b) only if it has previously made the payment in the
second column for the corresponding event for a different compound.

 

  (iii) In Section 4.3(b), if event 2 is achieved prior to achievement of event
1A or 1B for the same compound, then the corresponding payment for event 1A or
1B, as the case may be, shall become due and payable upon the achievement of
event 2 as if event 1A or 1B, as the case may be, had then been achieved. If any
of events 3, 4 or 5 are achieved prior to achievement of event 2 for the same
compound, then the corresponding payment for event 2 shall become due and
payable upon the achievement of event 3, 4 or 5 as if event 2 had then been
achieved. Other than as described in this Section 4.3(d)(iii), the achievement
of a later event shall not trigger the payment corresponding to any earlier
event.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

16



--------------------------------------------------------------------------------

  (iv) For clarity, Roche shall make the payment in the 3rd column of
Section 4.3(b) for event 1B upon the first achievement of event 1B, which shall
be triggered only in the event there are at least two Licensed Compounds in
development at that time. Also for clarity, Roche shall make the payment in the
3rd column of Section 4.3(b) for event 12 upon the first achievement of event
12, which shall be triggered only in the event there is US Regulatory Approval
for a Licensed Compound and a Licensed Collaboration Compound to be used in
combination.

 

  (e) Credits. If, during the Agreement Term, the development and/or
commercialization of all Licensed Compounds have been terminated (other than for
breach by Roche), then Roche may, at its option and discretion, designate one
Potential Licensed Compound to be a Licensed Collaboration Compound at no
additional cost to Roche under the terms of Section 4.2(d). If Roche has already
made the payment required under Sections 4.2(a) or 4.2(b) to exercise such
Option (the “Option Exercise Fee”), then Roche may credit the Option Exercise
Fee against any milestone payments for such Licensed Collaboration Compound owed
to Pharmasset in the future.

 

4.4 Payment for Extension of Collaboration Period. Roche shall have the right,
but not the obligation, to extend the Collaboration Period as follows:

 

  (a) If Roche provides written notice to Pharmasset, no later than June 30,
2006, of Roche’s election to have the Collaboration Period extended for an
additional year, until December 31, 2007, then the Collaboration Period shall be
so extended (“First Extension”), and Roche must then make the research funding
payments specified in Sections 4.1(b) and 4.1(c) for such additional year under
the terms and conditions set forth in Section 4.1.

 

  (b) If Roche has elected to exercise its right to First Extension, then Roche
shall have the further right, but not the obligation, to extend the
Collaboration Period by another year. Roche may exercise its right to such an
extension by providing written notice to Pharmasset, no later than June 30,
2007, of Roche’s election to have the Collaboration Period extended for an
additional year, until December 31, 2008 (“Second Extension”). If the
Collaboration Period is extended for a second year, Roche must then make the
research funding payments specified in Sections 4.1(b) and 4.1(c) for such
additional year under the terms and conditions set forth in Section 4.1.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

17



--------------------------------------------------------------------------------

ARTICLE 5.    ROYALTIES

 

5.1 Royalties to Pharmasset. Roche shall pay to Pharmasset the following royalty
payments based on the Roche Net Sales for a given Product, which payments shall
be subject to adjustment as provided in this Article 5.

 

  (a) For any year in which annual Roche Net Sales of a Product is less than or
equal to [***] dollars ($[***]), such royalty payments shall be calculated by
multiplying the royalty rates specified below by the incremental annual Roche
Net Sales of such Product:

 

Annual Roche Net Sales

   Royalty Rate (%) (in [***] of US Dollars)     

[***]

   [***]

[***]

   [***]

For example, if in [***], the [***] shall be [***]. The [***] may be [***].

 

  (b) For any [***] in which [***], [***] shall pay to [***].

 

  (c) For any [***] in which [***], [***] shall pay to [***].

 

  (d) Notwithstanding the above, commencing on the date that is the [***]
([***]) anniversary of the first commercial sale of Product in the Roche
Territory, for any calendar year (January through December) in which annual
Roche Net Sales of a Product is less than or equal to [***] dollars ($[***]),
such royalty payments shall be calculated by multiplying the percentages
specified below by the incremental annual Roche Net Sales of such Product:

 

Annual Roche Net Sales

   Royalty Rate (%) (in [***] of US Dollars)     

[***]

   [***]

[***]

   [***]

For example, if in [***], the [***] shall be [***]. The [***] may be [***].

 

  (e)

Term of Royalty Payments. Roche’s obligation to make royalty payments to
Pharmasset under Section 5.1 with respect to a Product shall commence on the
Launch of such Product in any country of the Roche Territory. The Roche Net
Sales in a given country shall be included for purposes of calculating royalties
under Section 5.1 from

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

18



--------------------------------------------------------------------------------

 

such Launch date until the later of (a) expiration of the last to expire Valid
Compound Claim of a Patent Covering such Product in such country, or (b) [***]
([***]) years from the Launch of such Product in such country.

 

  (f) Adjustments Related to Absence of Valid Claims. If there is no Valid Claim
in a Pharmasset Patent, Roche Patent or any Patent contained in the Joint Patent
Rights, Covering the sale of a given Product in a country of the Roche Territory
or if in a country, the only such Valid Claim Covers only a synthesis method
and/or a manufacturing process, then Roche may calculate royalties in such
country for such Product for any time period in which there is no such Valid
Claim (or in which the only such Valid Claim Covers only a synthesis method
and/or manufacturing process) as if Roche Net Sales were equal to [***] percent
([***]%) of the actual amount of Roche Net Sales for that time period.

 

5.2 Royalty Reduction.

 

  (a)

Cost of Goods Protection. Commencing on January 1st after the first full year of
Net Sales after the Launch of a Primary Product in the Roche Territory, if
Pharmasset is the single source of API supply of such Primary Product and if, in
a given calendar year, Roche’s Cost of Goods for such Primary Product exceed
[***] percent ([***]%) of Roche Net Sales for such Primary Product, Roche shall
be entitled to deduct from its royalty payments to Pharmasset [***]of the amount
by which Roche’s Cost of Goods exceed such [***] percent ([***]%) threshold. For
clarity, there shall be no royalty reduction by reason of Roche’s Cost of Goods
(i) if Roche is the single source of API supply of Primary Product, or (ii) on
any Product that contains a Licensed Collaboration Compound.

 

  (b)

Third Party Royalties. If Roche, based upon advice by independent legal counsel,
determines in good faith that it is in the economic best interests of the
Parties in the Collaboration to obtain a license under Patent Rights of a Third
Party for a Valid Compound Claim, then Roche may deduct from its royalty
payments to Pharmasset in a given calendar year [***] of the amount of any
royalty payment (other than any royalty payment associated with Pre-Existing
Roche Third Party Licenses) made by Roche to such Third Party in such calendar
year for such license. If Roche, based upon advice by independent legal counsel,
determines in good faith that it is in the economic best interests of the
Parties in the Collaboration to obtain a license under Patent Rights of a Third
Party for a Valid Claim (other than one Covering a synthesis method and/or
manufacturing process), then Roche may deduct from its royalty payments to
Pharmasset in a given calendar year [***] of the amount of

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

19



--------------------------------------------------------------------------------

 

any royalty payment (other than any royalty payment associated with Pre-Existing
Roche Third Party Licenses) made by Roche to such Third Party in such calendar
year for such license. Any permitted royalty reduction shall be applied giving
effect to any stacking credit or other allowance for a reduction in royalty
payments by Roche to such Third Party. Notwithstanding the above, Roche shall be
solely responsible for any HCV Target Screening Patent License royalties.

 

  (c) Floor on Royalty Reduction. In no event shall the reduction required by
this Section 5.2 cause Roche’s royalty payments to Pharmasset for a given
Product in a given calendar year to be lower than [***] percent [***]% of Roche
Net Sales of such Product. If any royalty reduction is not fully deducted in any
calendar year because of the royalty floor, any remaining royalty reduction
shall be carried forward to the succeeding calendar year. At the end of the Term
of this Agreement (i.e., upon expiration of Roche’s royalty obligations), any
unused carryforward royalty reductions shall be extinguished.

 

5.3 Royalties to Roche. Pharmasset shall pay to Roche the following royalty
payments based on the Pharmasset Net Sales for a given Product, which payments
shall be subject to adjustment as provided in this Article 5.

 

  (a) For any year in which annual Pharmasset Net Sales of a Product is less
than or equal to [***] dollars ($[***]), such royalty payments shall be
calculated by multiplying the royalty rates specified below by the incremental
annual Pharmasset Net Sales of such Product:

 

Annual Pharmasset Net Sales

   Royalty Rate (%) (in [***]of US Dollars)     

[***]

   [***]

[***]

   [***]

For example, if in [***], the [***] shall be [***]. The [***] may be [***].

 

  (b) For any [***] in which [***], [***] shall pay to [***].

 

  (c) For any [***] in which [***], [***] shall pay to [***].

 

  (d)

Notwithstanding the above, commencing on the date that is the [***] ([***])
anniversary of the first commercial sale of Product in the Pharmasset Territory,
for any calendar year (January through December) in which annual Pharmasset Net
Sales of a Product is less than or equal to [***] dollars ($[***]), such royalty
payments shall be calculated by

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

20



--------------------------------------------------------------------------------

 

multiplying the percentages specified below by the incremental annual Pharmasset
Net Sales of such Product:

 

Annual Pharmasset Net Sales


  

Royalty Rate (%)

(in [***] of US Dollars)     

[***]

   [***]

[***]

   [***]

For example, if in [***], the [***] shall be [***]. The [***] may be [***].

 

  (e) Term of Royalty Payments. Pharmasset’s obligation to make royalty payments
to Roche under this Section 5.3 with respect to a Product shall commence on the
Launch of such Product in any country of the Pharmasset Territory. The
Pharmasset Net Sales in a given country shall be included for purposes of
calculating royalties under this Section 5.3 from such Launch date until the
later of (a) expiration of the last to expire Valid Compound Claim in a Patent
Covering such Product in such country, or (b) [***] ([***]) years from the
Launch of such Product in such country.

 

  (f) Adjustments Related to Absence of Valid Claims. If there is no Valid Claim
in a Pharmasset Patent, Roche Patent or in any Patent contained in the Joint
Patent Rights, Covering the sale of a given Product in a country of the
Pharmasset Territory or if in a country the only such Valid Claim Covers only a
synthesis method and/or a manufacturing process, then Pharmasset may calculate
royalties in such country for such Product for any time period in which there is
no such Valid Claim (or in which the only such Valid Claim Covers only a
synthesis method and/or manufacturing process) as if Pharmasset Net Sales were
equal to [***] percent ([***] %) of the actual amount of Pharmasset Net Sales
for that time period.

 

  (g)

Third Party Royalties. If Pharmasset, based on advice by independent legal
counsel, determines in good faith that it is in the economic best interests of
the Parties in the Collaboration to obtain a license under Patent Rights of a
Third Party for a Valid Compound Claim, then Pharmasset may deduct from its
royalty payments to Roche in a given calendar year [***] of the amount of any
royalty payment (other than any royalty payment associated with Pre-Existing
Pharmasset Third Party Licenses) made by Pharmasset to such Third Party in such
calendar year for such license. If Pharmasset, based on advice by independent
legal counsel, determines in good faith that it is in the economic best
interests of the Parties in the Collaboration to obtain a license under Patent
Rights of a Third Party for a Valid Claim (other

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

21



--------------------------------------------------------------------------------

 

than one Covering a synthesis method or manufacturing process) in a country in
the Pharmasset Territory, then Pharmasset may deduct from its royalty payments
to Roche in a given calendar year [***] of the amount of any royalty payment
(other than any royalty payment associated with Pre-Existing Pharmasset Third
Party Licenses) made by Pharmasset to such Third Party in such calendar year for
such license. Any permitted royalty reduction shall be applied giving effect to
any stacking credit or other allowance for a reduction in royalty payments by
Pharmasset to such Third Party.

 

5.4 Bundled Products. In the event that either Party or any of its Affiliates or
sublicensees intends to sell a Bundled Product, the Parties shall meet
approximately one (1) year prior to the anticipated commercial launch of such
Bundled Product to negotiate in good faith and agree to an appropriate
adjustment to the calculation of Roche or Pharmasset Adjusted Gross Sales
(whichever is appropriate) (the “Adjusted Gross Sales”) to reflect the relative
significance and value (including consideration of relative market share, sales
potential and price potential) of the Product and the other pharmaceutically
active product(s) bundled with the Product. If, after [***], the [***]. If
[***], such [***] shall be [***]. The Parties agree that [***] shall not [***].

 

5.5 Combination Products.

 

  (a) Roche Sales. In the event Roche or any of its Affiliates or sublicensees
sells a Combination Product, [***] shall equal [***].

 

  (b) Pharmasset Sales. In the event Pharmasset or any of its Affiliates or
sublicensees sells a Combination Product, [***] shall equal [***].

ARTICLE 6.    COMMERCIALIZATION PAYMENTS

 

6.1 Net Sales Event Payments. Roche shall pay to Pharmasset the following
one-time payments for each Product, payable the first time the applicable sales
threshold is met based upon the annual Roche Net Sales for such Product.

 

Annual Roche Net Sales

  

Payment

(In [***] of US Dollars)    (In Millions Of US Dollars)

[***]

   [***]

[***]

   [***]

 

6.2 For clarity, if the [***] is made, without [***] having been made, then
[***] shall make [***].

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

22



--------------------------------------------------------------------------------

ARTICLE 7.    PAYMENT, REPORTING, AUDITING

 

7.1 Currency and Conversion.

 

  (a) Method and Currency of Payment. All payments under this Agreement are
stated and shall be payable in US dollars by wire transfer to a bank in the
United States designated in writing by the party to which the payment is due.

 

  (b) Currency Conversion for Roche Net Sales. Whenever calculation of Roche Net
Sales requires conversion from any foreign currency, Roche shall convert the
monthly amount of Roche Net Sales in such foreign currency into US dollars as
computed in the central Roche currency conversion system, using the YTD average
monthly rate of exchange at the time for such currencies as retrieved from the
Reuters System used by Roche (or some other source agreed upon by the Parties
for any particular country) for each month of the reporting period. If
convenient for Roche, such conversion may be made initially into Swiss Francs
and then into U.S. Dollars for purposes of calculating royalties, provided that
Pharmasset is not disadvantaged by reason of such multiple conversions (e.g.,
that the conversion rates used by Roche do not reflect transaction costs of
conversion). The currency conversion system used by Roche shall be subject to
audit by Pharmasset as described in Section 7.4 and, if it is determined that
the conversion system does not reflect the fair market value of the currencies
in question, the above currency conversion process shall be modified as
necessary to effect currency conversion at fair market value.

 

  (c) Roche Sublicensees. For sublicensees in a country, when calculating the
Roche Net Sales, Roche shall require the sublicensee to report to Roche the
amount of such sales within thirty (30) days from the end of the reporting
period.

 

  (d) Currency Conversion for Pharmasset Net Sales. Whenever calculation of
Pharmasset Net Sales requires conversion from any foreign currency, Pharmasset
shall convert the monthly amount of Pharmasset Net Sales in such foreign
currency into US dollars using the average rate of exchange using the average
rate of exchange published in the Wall Street Journal (or some other source
agreed upon by the Parties for any particular country) for each month of the
reporting period.

 

7.2 Payments.

 

  (a) After the Launch of a Product in any country of the Roche Territory:

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

23



--------------------------------------------------------------------------------

  (i) Roche shall calculate royalty payments set forth in Article 5 and
milestone payments set forth in Article 6 quarterly as of
March 31, June 30, September 30 and December 31 (each being the last day of an
accounting period).

 

  (ii) Following the quarter ended December 31 in each year in which royalties
are calculated on an annualized (i.e., not incremental) basis, Roche shall
determine the royalties due for the immediately preceding calendar year, and
adjust the payment due to Pharmasset for the quarter ended December 31 by the
amount necessary to make the aggregate payments made for the four quarters of
such year equal the amount due for the entire year; provided, however, that if
[***] shall determine the [***].

 

  (iii) Roche shall pay such payments quarterly within forty-five (45) days
after the end of each reporting period in which Roche Net Sales occur during the
Agreement Term.

 

  (b) With each such payment under Section 7.2(a), Roche shall deliver to
Pharmasset the following information, and methodology for its calculation,
stated separately for the US and the rest of the Roche Territory:

 

  (i) Roche Net Sales for each Product; and

 

  (ii) the royalty payments and milestone payments due to Pharmasset for such
reporting period.

 

  (c) If [***] requests [***] thereto, [***] agrees to [***].

 

  (d) After the Launch of a Product in any country of the Pharmasset Territory:

 

  (i) Pharmasset shall calculate royalty payments set forth in Article 5 and
milestone payments set forth in Article 6 quarterly as of
March 31, June 30, September 30 and December 31 (each being the last day of an
accounting period).

 

  (ii)

Following the quarter ended December 31 in each year in which royalties are
calculated on an annualized (i.e., not incremental) basis, Pharmasset shall
determine the royalties due for the immediately preceding calendar year, and
adjust the payment due to Roche for the quarter ended December 31 by the amount
necessary to make the aggregate

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

24



--------------------------------------------------------------------------------

 

payments made for the four quarters of such year equal the amount due for the
entire year; provided, however, that if [***] of a [***] shall determine [***],
and [***] for such [***].

 

  (iii) Pharmasset shall pay such payments quarterly within forty-five (45) days
after the end of each reporting period in which Pharmasset Net Sales occur
during the Agreement Term.

 

  (e) With each such payment under Section 7.2(c), Pharmasset shall deliver to
Roche the following information, and methodology for its calculation, stated for
the Pharmasset Territory:

 

  (i) Pharmasset Net Sales for each Product; and

 

  (ii) the royalty payments due to Roche for such reporting period.

 

  (f) In the event that a Party (the “Payor”) does not pay to the other Party
(the “Payee”) any amounts due under this Agreement within the applicable time
period set forth herein, such payment shall bear interest, to the extent
permitted by applicable law, at an annual rate of interest equal to the average
[***]calculated based on the number of [***] such a [***].

 

7.3 Taxes.

 

  (a) If the laws or regulations of any country require withholding of taxes of
any type, levies on Pharmasset or its Affiliates, or other charges against
Pharmasset or its Affiliates with respect to any amounts payable under this
Agreement to Pharmasset, Roche shall promptly pay such tax, levy or charge for
and on behalf of Pharmasset or its Affiliates to the proper governmental
authority, and shall promptly furnish Pharmasset with a receipt evidencing such
payment. Roche shall have the right to deduct any such tax, levy or charge
actually paid from payment due Pharmasset hereunder or to be promptly reimbursed
by Pharmasset if no further payments are due Pharmasset hereunder.

 

  (b)

If the laws or regulations of any country require withholding of taxes of any
type, levies on Roche or its Affiliates, or other charges against Roche or its
Affiliates with respect to any amounts payable under this Agreement to Roche,
Pharmasset shall promptly pay such tax, levy or charge for and on behalf of
Roche or its Affiliates to the proper governmental authority, and shall promptly
furnish Roche with a receipt

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

25



--------------------------------------------------------------------------------

 

evidencing such payment. Pharmasset shall have the right to deduct any such tax,
levy or charge actually paid from payment due Roche hereunder or to be promptly
reimbursed by Roche if no further payments are due Roche hereunder.

 

  (c) Notwithstanding anything contained herein to the contrary, all amounts
payable under this Collaboration Agreement are exclusive of any applicable value
added tax or other sales taxes (“VAT”). If a Party determines that it must
account for VAT in respect of any payments made to it hereunder (the
“Responsible Party”), it shall notify the other Party as soon as practicable,
and the other Party shall, in addition to the amounts payable by it hereunder,
pay to the Responsible Party the amount of an such VAT within thirty (30) days
of its receipt of proof of payment of such VAT by the Responsible Party.

 

  (d) Each Party agrees to assist the other Party in claiming exemption from
such deductions or withholdings under double taxation or similar agreement or
treaty from time to time in force and in minimizing the amount required to be so
withheld or deducted.

 

7.4 Accounting.

 

  (a) During the Agreement Term and for a period of three years thereafter, each
Party shall, and shall cause its Affiliates and sublicensees to, maintain at
their respective principal places of business records and books of account
containing all particulars that may be necessary for the purpose of calculating
all payments due under this Agreement. During the Agreement Term and for a
period of three (3) years thereafter, a Party (the “Auditing Party”) shall have
the right to engage on its own behalf the other Party’s (the “Audited Party”)
independent, certified public accountant, to perform, on behalf of the Auditing
Party, during the Agreement Term and for a period of three years thereafter, an
audit of such books and records of the Audited Party and its Affiliates and
sublicensees as may be necessary to confirm any amounts payable to the Auditing
Party under this Agreement for the period or periods requested by the Auditing
Party or to confirm the accuracy of any report made under this Agreement.

 

  (b) Such audits shall be conducted during normal business hours upon
reasonable prior written notice from the Auditing Party (minimum of thirty
(30) days) in such a manner as to not unnecessarily interfere with the Audited
Party’s normal business activities, and shall be permitted with respect to
records and books covering the three (3) years immediately preceding the date of
notification of the audit.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

26



--------------------------------------------------------------------------------

  (c) The Auditing Party shall use all information, data, documents and
abstracts obtained during an audit conducted pursuant to this Section 7.4 solely
for the purposes described in Section 7.4(a). The Auditing Party shall treat all
such information, data, documents and abstracts as the Audited Party’s
Confidential Information subject to Article 16 of this Agreement and, except in
the event of a dispute between the Parties regarding amounts payable hereunder
or the results of any audit, the Auditing Party shall not retain such
information, data, documents and abstracts for more than three (3) years from
the end of the calendar year to which each shall pertain. Audit results shall be
shared by the Parties.

 

  (d) If any audit hereunder reveals an underpayment, the Audited Party shall
promptly make up such underpayment. If any audit hereunder reveals an
overpayment, the Auditing Party shall promptly reimburse such overpayment. The
Auditing Party shall bear the full cost of any audit under this Section 7.4,
unless such audit discloses an underpayment by the Audited Party of more than
[***] of the amount owed hereunder in which case the Audited Party shall bear
the full cost of such audit, together with interest on any such underpayment
from the date otherwise due through the date of payment at the rate set forth in
Section 7.2(e).

 

  (e) The failure of a Party to request verification of any payment calculation
within the three (3) year period following receipt of such payment shall be
considered acceptance of such calculation by the Party.

ARTICLE 8. GOVERNANCE

 

8.1 Primary Compound and Licensed Collaboration Compound. A joint development
and marketing committee (the “JDMC”) shall oversee all matters relating to the
research, global development and marketing of Primary Compounds and Licensed
Collaboration Compounds in the Roche Territory, after completion of GLP tox
studies for such compounds.

 

  (a)

Organization. The JDMC shall be formed within thirty (30) days after the
Effective Date. The JDMC shall consist of six (6) members—three (3) members to
be designated by Roche and three (3) members to be designated by Pharmasset.
Each Party shall notify the other Party in writing of the members designated by
such Party within thirty (30) days after the Effective Date. Any Party may
withdraw the designation of any of its members of the JDMC and designate a
replacement at any time by giving prior written notice of the withdrawal and
identifying the replacement to the other Party. The chairperson of the JDMC
shall be from Roche. Initially Roche will try to ensure that one member of the

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

27



--------------------------------------------------------------------------------

 

JDMC is a member of the standard Roche decision making bodies (Research
Development Committee, Life Cycle Committee).

 

  (b) Meetings. The JDMC shall hold meetings at least quarterly during the
Collaboration Period and semi-annually thereafter, on mutually agreeable dates,
with the location of the meetings to alternate between Pharmasset’s facilities
and Roche’s facilities in Nutley, New Jersey, or Basel, Switzerland (or such
other locations as may be mutually agreed to by the Parties). The frequency and
location of such meetings may be modified by mutual agreement of the Parties.
Each Party shall pay its own expenses associated with meetings. Each Party may,
in its discretion, invite employees of such Party who are not members of the
JDMC and consultants who have entered appropriate confidentiality agreements to
attend meetings of the JDMC. The Roche Global Alliance Director shall attend the
JDMC meetings and will serve as the primary contact person for all
non-scientific matters.

 

  (c) Responsibilities: The JDMC will have the following responsibilities:

 

  (i) Discuss and agree upon the Development Plan, material changes and
amendments which cause a material delay in the US NDA Filing and/or the EU MAA
Filing;

 

  (ii) Review the progress of the project teams and discuss and agree upon their
annual goals;

 

  (iii) Review, discuss and agree upon presentations to be given to the Roche
internal decision making bodies;

 

  (iv) Discuss the reports on development submitted by Roche and the progress of
material activities in the Development Plan;

 

  (v) Discuss and agree upon the clinical and non-clinical study protocols;

 

  (vi) Discuss all draft study reports of the Phase 1 POC study performed by
Pharmasset and the final reports of these studies;

 

  (vii) Discuss material submissions to the FDA and the EMEA and reasonable ways
to expedite these submissions;

 

  (viii) Facilitate and coordinate the exchange of information;

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

28



--------------------------------------------------------------------------------

  (ix) Ensure communication to the project teams of decisions made by the JDMC;

 

  (x) Inform the other party on up-coming major internal events and decisions
and communicate to the other party on the results of such events and the
decisions taken;

 

  (xi) Ensure communication to Pharmasset by Roche of any major issues, plans
and/or expected decisions discussed by Roche’s internal development teams;

 

  (xii) Discuss Pharmasset’s plans of its development activities in the
Pharmasset territories and material changes and amendments thereof with the
Development Plan in order to align such activities with the Roche’s global
development strategy; and

 

  (xiii) Discuss the progress of Pharmasset’s development in the Pharmasset
territories.

 

  (d) Decision-Making. Decisions of the JDMC shall be by consensus, with each
Party getting one vote.

 

  (i) If the JDMC is unable to decide a matter by consensus, the Parties shall
refer such matter for resolution to the Global Head of Roche Pharma (or a
designee) and the Chief Executive Officer of Pharmasset (or a designee) (the
“Executives”).

 

  (ii) If after sixty (60) days the Executives are unable to resolve any such
matter after good faith discussions, then each [***] shall have [***] as to
[***], except (A) [***], and (B) in the event that [***], with respect to [***].

 

  (e) Roche Internal Project Team. A Roche internal project team will be formed
to manage the day-to-day activities of the Collaboration subject to the terms
and conditions of this Agreement. This internal team will be responsible for
implementing the recommendations of the JDMC and will be subject to the
governance of the standard Roche decision-making bodies.

 

  (f)

CMC Subcommittee. The JDMC shall appoint a subcommittee comprised of
representatives from both Pharmasset and Roche (the “CMC Subcommittee”) to
handle day-to-day issues relating to chemistry/manufacturing/control technical
development (“CMC”) and technical regulatory issues (e.g., synthetic route,
market formulation and

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

29



--------------------------------------------------------------------------------

 

supply chain structure). This CMC Subcommittee shall report to the JDMC and
shall meet regularly as needed, but no less often than quarterly. Schedule 6 of
this Agreement provides guidance as to the issues and matters to be considered
by the CMC Subcommittee.

 

  (g) Progress Reports. At each JDMC meeting, both Parties shall provide a
report to the JDMC, summarizing in reasonable detail the results to date of the
Collaboration. After each meeting, the JDMC shall prepare a report summarizing
the discussions held and conclusions reached and setting forth plans for the
Collaboration for the next six (6) months.

8.2 Potential Licensed Compounds. A joint research committee (the “JRC”) shall
monitor the progress of the research program for Potential Licensed Compounds,
and permit collaboration, wherever possible, during compound discovery through
GLP Tox Completion or End of Phase 1, as applicable, for any given Potential
Licensed Compound. The JRC shall be responsible for overseeing the research and
development of Potential Licensed Compounds for which Roche has not yet
exercised its Option. Upon Roche’s exercise of its Option to a Potential
Licensed Compound, the JDMC shall take over responsibility for such Potential
Licensed Compound; and governance for such compound shall be in accordance with
Section 8.1 above.

 

  (a) Organization. The JRC shall be formed within thirty (30) days after the
Effective Date. The JRC shall consist of four (4) members—two (2) members to be
designated by Roche and two (2) members to be designated by Pharmasset. Each
Party shall notify the other Party in writing of the members designated by such
Party within thirty (30) days after the Effective Date. Any Party may withdraw
the designation of any of its members of the JRC and designate a replacement at
any time by giving prior written notice of the withdrawal and identifying the
replacement to the other Party. The chairperson of the JRC shall be from
Pharmasset.

 

  (b)

Meetings. The JRC shall hold meetings at least quarterly during the
Collaboration Period, with the location of the meetings with the location of the
meetings to alternate between Pharmasset’s facilities and Roche’s facilities in
Nutley, New Jersey, and Basel, Switzerland (or such other locations as may be
mutually agreed to by the Parties). The frequency and location of such meetings
may be modified by mutual agreement of the Parties. Each Party shall pay its own
expenses associated with meetings. Each Party may, in its discretion, invite
employees of such Party and consultants who have entered into appropriate
confidentiality agreements who are not members of the JRC to attend meetings of
the JRC. The Roche Global Alliance Director shall attend the JRC meetings

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

30



--------------------------------------------------------------------------------

 

and will serve as the primary contact person for all non-scientific matters.

 

  (c) Decision-Making. Decisions of the JRC shall be by consensus, with each
Party getting one vote. If the JRC is unable to decide a matter by consensus,
the Parties shall refer such matter for resolution to the Global Head of Roche
Pharma Research (or a designee) and the Chief Executive Officer of Pharmasset
(or a designee) (the “Executives”). If the Executives are unable to resolve any
such matter after [***], then [***] shall have [***] with respect to [***] so
long as such [***].

 

  (d) Progress Reports. Within thirty (30) days after the end of each calendar
quarter, Pharmasset shall prepare and deliver to Roche and the JRC a written
progress report, summarizing in reasonable detail the results to date of the
Collaboration. After each meeting, the JRC shall prepare a report summarizing
the discussions held and conclusions reached and setting forth plans for the
Collaboration for the next six (6) months.

 

8.3 PSI-6130 Pro-Drugs. The JRC shall monitor the progress of the research
program for potential pro-drugs of PSI-6130 through completion of GLP tox
studies for each potential pro-drug. After completion of GLP tox studies, the
JDMC shall have responsibility for such pro-drugs in accordance with the
governance process outlined in Section 8.1.

 

  (a) Decision-Making. Decisions of the JRC shall be by consensus, with each
Party getting one vote. However, if the JRC is unable to decide a matter by
consensus, the Parties shall refer such matter for resolution to the Global Head
of Roche Pharma Research (or a designee) and the Chief Executive Officer of
Pharmasset (or a designee) (the “Executives”). If the Executives are unable to
resolve any such matter after sixty (60) days, then [***] shall have final say.

 

  (b) Transition to JDMC for Decision-Making. After completion of GLP tox
studies, the JDMC shall have responsibility for such pro-drugs in accordance
with the governance process outlined in Section 8.1.

 

  (c) Prodrug Team. A joint project team will be formed to manage the day-to-day
activities required for the prodrug and subject to the terms and conditions of
this Agreement. This internal team will be responsible for implementing the
recommendations of the JRC.

 

8.4 Compound Reports.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

31



--------------------------------------------------------------------------------

  (a) In addition to the progress reports of Section 8.2(d), Pharmasset shall
prepare and deliver to Roche, at least once per quarter, a report containing the
following:

 

  (i) the data from the activities listed in Schedule 4 (defining GLP Tox
Completion) for each Potential Licensed Compound; and

 

  (ii) if Roche has not exercised its Option for a given Potential Licensed
Compound within sixty (60) days after GLP Tox Completion for such Potential
Licensed Compound, the data from the activities listed in Schedule 5 for each
such Potential Licensed Compound.

 

8.5 Effect of Option Exercise on Governance. Notwithstanding anything to the
contrary in Section 8.2, once Roche exercises its Option for a Potential
Licensed Compound, the JDMC shall have purview over Potential Licensed Compound
as a Licensed Collaboration Compound in accordance with Section 8.1.

 

8.6 Sublicense of Obligations.

 

  (a) Roche acknowledges that Pharmasset may subcontract Pharmasset’s
obligations under this Agreement. However, prior to entering into any
significant subcontracts relating to activities under the Research Plan or the
development activities listed in Section 9.1(a), Pharmasset shall first solicit
the advice and input of Roche with respect to such subcontract.

 

  (b) Pharmasset acknowledges that Roche may subcontract Roche’s obligations
under this Agreement. However, prior to entering into any significant
subcontracts under the Research Plan, Roche shall first solicit the advice and
input of Pharmasset with respect to such subcontract

ARTICLE 9. RESEARCH AND DEVELOPMENT

 

9.1 Primary Compounds.

 

  (a) For Primary Compound, the Parties have established a Development Plan,
attached to this Agreement as Schedule 1. Under the Development Plan for Primary
Compound, Pharmasset shall conduct the following activities in support of
development in the Roche Territories:

 

  (i) [***];

 

  (ii) [***]; and

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

32



--------------------------------------------------------------------------------

  (iii) [***].

 

  (b) Other than activities completed by Pharmasset pursuant to 9.1(a) above,
Pharmasset shall not have any obligation for any other studies relating to the
Primary Compound to achieve (i) [***], and (ii) [***]. Roche may undertake some
or all of these studies for the Primary Compound as determined by the JDMC.

 

  (c) Subject to Article 11 and pursuant to the Development Plan, Roche shall
conduct all other activities in support of obtaining Regulatory Approval in the
Roche Territory pursuant to the Development Plan.

 

  (d) Each [***] shall [***] except that [***] shall [***]. If [***] has the
[***] will be [***], assuming that [***]. If [***] undertakes any of the [***],
the [***] shall be [***].

 

  (e) If the JDMC determines to pursue development of the pro-drug of PSI-6130,
then a Development Plan shall be established and certain of the activities
contemplated by Section 9.1(a) and the reimbursement provided for in
Section 9.1(d) may be allocated toward such pro-drug as the JDMC may determine.
If Pharmasset is required to perform activities for the pro-drug that Pharmasset
previously performed for PSI-6130 (as listed in 9.1(a)), then Pharmasset shall
be reimbursed for its actual expenses incurred to perform such activities,
including the cost of any API manufactured, at the request of the JDMC, by
Pharmasset, its Affiliates or a Third Party (at Pharmasset’s direction) whether
or not such API has been used.

 

  (f) The Parties contemplate that Pharmasset will participate in process
research and process development activities (including formulation, analytical,
QC and the like) to such extent as defined by the CMC Committee as sanctioned by
the JDMC. [***] shall [***] for its [***]. The [***] shall be [***]. [***] shall
[***], and [***] shall [***].

 

  (g) Subject to Article 11 and the Pharmasset development plan for the
Pharmasset Territory, Pharmasset shall, at its own cost, conduct all activities
in support of obtaining Regulatory Approval in the Pharmasset Territory.

 

9.2

Potential Licensed Compounds. Pharmasset will undertake to discover and develop
Potential Licensed Compounds during the Collaboration Period pursuant to the
Research Plan. Pharmasset shall have final say regarding compound design,
although Roche may participate in design of compounds through the JRC. For a
given Potential Licensed Compound, prior to exercise of its Option but during
the Collaboration Period, Roche, at its expense, shall have the right, but

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

33



--------------------------------------------------------------------------------

 

not the obligation, to conduct activities with respect to the Potential Licensed
Compounds in accordance with the Research Plan. If Roche conducts an activity,
it shall provide Pharmasset with the data and results of such activity, and
Pharmasset shall own such data and results to the extent that Roche has the
right and ability to grant Pharmasset ownership rights in such data and results;
provided, however, Pharmasset shall not allow a Third Party to use or access
such data and results without prior written consent from Roche unless and until
the Potential Licensed Compound becomes a Relinquished Compound.

 

9.3 Licensed Compounds. The Development Plan for the Primary Compound is
attached hereto as Schedule 1. For a given Potential Licensed Compound, promptly
following the exercise by Roche of its Option designated such Potential Licensed
Compound as a Licensed Collaboration Compound, the Parties shall, through JDMC,
develop and adopt a Development Plan for such Licensed Collaboration Compound.
Each Development Plan shall specify, among other things, that Roche shall
conduct, at its own cost and expense, all activities in support of obtaining
Regulatory Approval in the Roche Territory. Such Development Plan may be amended
from time to time in accordance with Article 8.

 

9.4 Existing [***] Programs. Any existing [***] compounds (excluding any [***])
[***], whether [***] or including or using [***], shall [***]; and any such
[***] shall be [***]. For clarity, Roche shall retain rights to such compounds
and products whether or not it chooses to develop such products and shall retain
rights to such compounds and products upon termination or expiration of this
Agreement.

ARTICLE 10. REGULATORY MATTERS

 

10.1 Regulatory Approvals.

 

  (a)

Roche, at its sole cost, shall pursue all Regulatory Approvals related to
Products in the Roche Territory, including the preparation and filing of
applications for clinical trials and Regulatory Approvals, as well as any and
all governmental approvals required to manufacture, have manufactured and sell
Products in the Roche Territory. Without limiting the generality of the
foregoing, Roche shall be responsible for pursuing, compiling and submitting all
regulatory filing documentation, and for interacting with regulatory
authorities, for all Products in all countries in the Roche Territory. During
such time, Roche or its Affiliates shall own and file, at its cost, all
regulatory filings and Regulatory Approvals for all Products in all countries of
the Roche Territory. Roche shall supply Pharmasset with a copy of all material
communications related to any Product to and from any regulatory authority for
all Major Market

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

34



--------------------------------------------------------------------------------

 

Countries, promptly after receipt of such communication from such authority or
concurrently with sending such communication to such authority, as applicable.
Upon request of Pharmasset, Roche shall supply Pharmasset with a copy of all
such communications in all other countries in the Roche Territory.

 

  (b) Pharmasset, at its sole cost, shall pursue all Regulatory Approvals (other
than manufacturing) related to Products in the Pharmasset Territory, including
the preparation and filing of applications for Regulatory Approvals, as well as
any and all governmental approvals required to sell Products in the Pharmasset
Territory. Without limiting the generality of the foregoing, Pharmasset shall be
responsible for pursuing, compiling and submitting all regulatory filing
documentation, and for interacting with regulatory authorities, for all Products
in all countries in the Pharmasset Territory. During such time, Pharmasset or
its Affiliates shall own and file, at its cost, all regulatory filings and
Regulatory Approvals for all Products in all countries of the Pharmasset
Territory. Upon request of Roche, Pharmasset shall supply Roche with a copy of
all such communications in all countries in the Pharmasset Territory.

 

10.2 Pharmacovigilance.

 

  (a) The Parties agree to inform each other about adverse events occurring or
having occurred in connection with the use of Products in sufficient time to
allow all Parties to comply with all applicable laws, rules and regulations in
their respective territories.

 

  (b) No later than the initiation of the first clinical trial of a Product, the
Parties shall execute a separate detailed pharmacovigilance agreement specifying
the procedure for exchange of information relating to adverse drug reactions
which may occur (i) during development and (ii) after Launch.

 

  (c) Roche, at its sole cost, shall report to appropriate authorities in the
Roche Territory in accordance with and as required by all applicable laws, rules
and regulations all adverse events, adverse drug reactions, serious adverse
events and serious adverse drug reactions related to use of Products anywhere in
the Roche Territory.

 

  (d) Pharmasset, at its sole cost, shall report to appropriate authorities in
the Pharmasset Territory in accordance with and as required by all applicable
laws, rules and regulations all adverse events, adverse drug reactions, serious
adverse events and serious adverse drug reactions related to use of Products
anywhere in the Pharmasset Territory.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

35



--------------------------------------------------------------------------------

  (e) Both Parties shall maintain a safety database that allows them to manage
safety data collected and to fulfill their regulatory responsibilities in their
respective territories. After transfer of the historical clinical safety data to
Roche, Roche shall maintain the global safety database for each Product, which
shall be searched to provide answers to safety queries for the preparation of
Analyses of Similar Events (ASIMEs) and for safety reports. Transfer of
historical clinical safety data from Pharmasset to Roche shall occur as soon as
possible but, in any event, no later than Roche’s initiation of clinical trial
enrollment activities.

 

10.3 Transfer of Regulatory Responsibilities in the Roche Territory. The JDMC
shall agree upon a process for transferring regulatory responsibilities to
Roche. If, at Roche’s request, Pharmasset continues to hold the IND for a
Product after completion of the POC Study, then Roche shall reimburse Pharmasset
for its reasonable expenses incurred in connection with activities relating to
holding the IND, including direct internal labor costs, which shall be
reimbursed at a rate of $150 per hour.

 

10.4 Data Access. Except with respect to the global safety database, each Party
shall permit the other Party access to, and grant the other Party the right to
reference and use, all clinical and manufacturing data associated with any
submissions for approvals or other issues associated with any Licensed Compound
at no cost. Such data shall include, but is not limited to, preclinical and
clinical data, regulatory filings, Regulatory Approvals, CMC data and any
adverse event reports or information. In furtherance of the foregoing, each
Party shall, promptly upon the request of the other Party, deliver a letter to
the FDA (or the relevant regulatory authority) authorizing the other Party to
reference the drug master files and other regulatory filings of the authorizing
Party related to Products. For clarity, Roche shall not provide Pharmasset with
direct access to Roche’s global safety database; rather, Roche shall allow
Pharmasset to submit database queries for the purpose of generating ASIMEs and
required safety reports.

ARTICLE 11. MANUFACTURE AND SUPPLY

 

11.1 Primary Compound and Primary Product.

 

  (a) For clinical supply of a Primary Compound, Pharmasset will establish a
single source of API for both the Roche Territory and the Pharmasset Territory,
and shall be responsible for providing clinical supply at Cost of Goods until
the Initiation of Phase 2.

 

  (b)

For clinical supply of a Primary Compound after Initiation of Phase 2 and for
commercial supply of Primary Product, the JDMC shall decide, at least twelve
(12) months prior to the anticipated Initiation of Phase 2,

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

36



--------------------------------------------------------------------------------

 

whether Roche or Pharmasset shall establish a single source of API for both the
Roche Territory and the Pharmasset Territory.

 

  (i) If Pharmasset is selected as the single source of supply, then Pharmasset
shall provide: (1) Phase 2 and Phase 3 clinical supply of API to Roche for the
Roche Territory at Pharmasset’s Cost of Goods, not to exceed $[***]/kg ([***]);
and (2) commercial supply of API to Roche for the Roche Territory (including
samples) at a transfer price equal to Pharmasset’s Cost of Goods plus [***]%,
the total price to Roche not to exceed $[***]/kg ([***]).

 

  (ii) If the JDMC decides that Pharmasset shall have responsibility and
authority for establishing a single source of API for both the Roche Territory
and the Pharmasset Territory, then Roche shall have a right to establish itself
(or a Third Party) as the secondary source of API supply, provided however,
Roche may not supply in excess of [***]% of the requirements for the global
supply (unless Roche becomes the primary source, as set forth in
Section 11.1(b)(iii) below).

 

  (iii) If Roche is selected as the single source of supply, then Roche shall
provide: (1) Phase 2 and Phase 3 clinical supply of API to Pharmasset for the
Pharmasset Territory at Roche’s Cost of Goods, not to exceed $[***]/kg ([***]);
and (2) commercial supply of API to Pharmasset for the Pharmasset Territory
(including samples) at a transfer price of (A) [***] during such time period as
Pharmasset is paying a royalty to Roche pursuant to Section 5.3, or (B) [***]%,
the total price to Pharmasset not to exceed $[***]/kg ([***]).

 

  (iv) If the JDMC decides that Roche shall have responsibility and authority
for establishing a single source of API for both the Roche Territory and the
Pharmasset Territory, then Pharmasset shall have a right to establish itself (or
a Third Party) as the secondary source of API supply, provided however,
Pharmasset may not supply in excess of [***]% of the requirements for the global
supply (unless Pharmasset becomes the primary source, as set forth in
Section 11.1(b)(i)).

 

  (v)

In the event that Roche is a source of API, it may contract with Pharmasset for
certain processes, or supply

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

37



--------------------------------------------------------------------------------

 

intermediates at a reasonable mark-up, to be negotiated in good faith, to
Pharmasset’s Cost of Goods for such intermediates.

 

  (c) The Party manufacturing and supplying API hereunder shall use Reasonable
Diligence to improve the efficiency of the manufacturing process, including
without limitation, cost of API, yield and delivery timing, in order to reduce
the Cost of Goods.

 

  (d) Each Party shall be responsible for manufacturing and packaging of
finished goods containing Product for its own territory based upon common
formulation for both clinical and commercial supply.

 

11.2 Technology Transfer to Roche; Transfer Deliverables. Upon a determination
by the JDMC, in accordance with Section 11.1(b)(iii), that Roche will establish
a single source of supply for API, then Pharmasset shall, as promptly as
practicable following such determination, transfer to Roche and its designated
supplier the physical embodiment of the Pharmasset Know-How as necessary to
enable Roche or such designated supplier to manufacture the Licensed
Compound(s).

 

11.3 GMP Audits by Roche. Pharmasset shall use reasonable efforts to ensure that
Roche has the right to conduct GMP audits upon reasonable notice of any Third
Party suppliers used by Pharmasset to supply Roche with Products, Licensed
Compounds, API or intermediates. If Pharmasset itself acts as a supplier, then
Roche shall have a right to conduct GMP audits of Pharmasset’s facilities upon
reasonable notice.

 

11.4 GMP Audits by Pharmasset. Roche shall use reasonable efforts to ensure that
Pharmasset has the right to conduct GMP audits upon reasonable notice of any
Third Party suppliers used by Roche to supply Pharmasset with Products, Licensed
Compounds, API or intermediates. If Roche itself acts as a supplier, then
Pharmasset shall have a right to conduct GMP audits of Roche’s facilities upon
reasonable notice.

 

11.5 Licensed Collaboration Compounds. The JDMC shall determine the optimal
manufacturing and supply chain arrangements for each Licensed Collaboration
Compound.

ARTICLE 12. COMMERCIALIZATION

 

12.1

Decision Making. Roche shall have sole responsibility and decision-making
authority for the marketing, promotion, sale and distribution of Products in the
Roche Territory, except as expressly set forth in any Co-Promotion Agreement
entered into between the Parties pursuant to Section 2.4. Pharmasset shall have
sole responsibility and decision-making authority for the marketing, promotion,

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

38



--------------------------------------------------------------------------------

 

sale and distribution of Products in the Pharmasset Territory, subject to
Section 12.2.

 

12.2 Grant of Rights in the Pharmasset Territory. Pharmasset may grant rights to
a Third Party to distribute, promote, market or sell a Product in the Pharmasset
Territory (“Pharmasset Commercialization Rights”). However, prior to [***],
[***] shall first [***]. If, after [***], then [***] shall be [***].

 

12.3 Cross-Border Sales. To the extent permitted by law, each of the Parties
shall take reasonable measures to prevent any re-sales of Products originally
sold by such Party or its Affiliates, sublicensees or distributors in such
Party’s territory into the other Party’s territory.

ARTICLE 13. TRADEMARKS

 

13.1 Ownership of Trademarks.

 

  (a) Roche shall own all trademarks used in connection with Products in the
Roche Territory, and shall, at its sole cost, be responsible for procurement,
maintenance, enforcement and defense of all trademarks used in connection with
Products in the Roche Territory.

 

  (b) Pharmasset shall own all trademarks used in connection with Products in
the Pharmasset Territory, and shall, at its sole cost, be responsible for
procurement, maintenance, enforcement and defense of all trademarks used in
connection with Products in the Pharmasset Territory

 

13.2 Single Trademark. It is the intent of the Parties that the Parties shall
select a single trademark to be used for each given Licensed Compound throughout
the world; provided that a different trademark may be used in a particular
country if the single trademark is not appropriate.

ARTICLE 14. PATENT RIGHTS

 

14.1 Ownership of Patent Rights. Title to inventions, discoveries, improvements
and other technology, whether or not patentable (collectively, “Inventions”),
and any patent or patent application claiming such Inventions, shall be as set
forth below. Inventorship shall be determined under the patent laws of the
country in which the relevant patent application was filed.

 

  (a) Roche shall own Inventions and any patent or patent applications claiming
such Inventions wherein the inventors consist of employees, agents or
consultants of Roche (but no Pharmasset employees, agents or consultants)
(“Roche Inventions”).

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

39



--------------------------------------------------------------------------------

  (b) Pharmasset shall own Inventions and any patent or patent applications
claiming such Inventions wherein the inventors consist of employees, agents or
consultants of Pharmasset (but no Roche employees, agents or consultants)
(“Pharmasset Inventions”).

 

  (c) Pharmasset and Roche shall own jointly Inventions invented jointly by
employees, agents or consultants of Pharmasset and Roche (“Joint Inventions”)
and any patent or patent applications claiming such Inventions (“Joint Patent
Rights”).

 

  (d) Roche shall grant to Pharmasset a fully paid-up, non-exclusive, worldwide
license to any Joint Patent Rights for all fields; and Pharmasset shall likewise
grant to Roche a fully paid-up, non-exclusive, worldwide license to any Joint
Patent Rights for all fields.

 

14.2 Patent Prosecution and Maintenance.

 

  (a) Pharmasset shall have the right, but not the obligation, at its own cost,
to prepare, file, prosecute and maintain all Pharmasset Patents (including prior
Pharmasset Patents and patent applications in respect of Pharmasset Inventions)
using outside patent counsel of Pharmasset’s choice with strategic input on such
choice of counsel from Roche.

 

  (b) If Pharmasset does not wish to prepare, file, prosecute or maintain any
Pharmasset Patent in a country on the list of designated countries specified in
Schedule 9A (the “Pharmasset Designated Countries”), then Pharmasset shall so
notify Roche and Roche shall have the right to prepare, file, prosecute, and
maintain any such patent at its own costs and at its own discretion in such
country. Roche shall copy Pharmasset on all material correspondence relating to
the prosecution and maintenance of such Pharmasset Patent in such country.

 

  (c) Roche shall have the right, but not the obligation, at its own cost, to
prepare, file, prosecute and maintain all Roche Patents (including patents and
patent applications in respect of Roche Inventions) using outside patent counsel
of Roche’s choice with strategic input on such choice of counsel from
Pharmasset.

 

  (d)

If Roche does not wish to prepare, file, prosecute or maintain any such patent,
in a country on the list of designated countries specified in Schedule 9B (the
“Roche Designated Countries”), then Roche shall so notify Pharmasset and
Pharmasset shall have the right to prepare, file, prosecute, and maintain any
such patent at its own costs and at its own discretion in such country.
Pharmasset shall copy Roche on all material

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

40



--------------------------------------------------------------------------------

 

correspondence relating to the prosecution and maintenance of such patent in
such country.

 

  (e) Roche shall be responsible for the preparation, filing, prosecution, and
maintenance of all Joint Patent Rights in the Roche Territory, using patent
counsel of Roche’s choice with strategic input on such choice of counsel from
Pharmasset. All costs associated with filing, prosecution, and maintenance of
Joint Patent Rights in the Roche Territory shall be borne by Roche.

 

  (f) Pharmasset shall be responsible for the preparation, filing, prosecution,
and maintenance of all Joint Patent Rights in the Pharmasset Territory, using
patent counsel of Pharmasset’s choice with strategic input on such choice of
counsel from Roche.

 

  (g) If the Party bearing the costs of patent prosecution and maintenance of
Joint Patents in accordance with subsections (e) and (f) above (the
“Cost-Bearing Party”) does not intend to cover such costs as to a particular
country, it shall promptly notify the other Party. Upon such notification,
(i) the Cost-Bearing Party shall assign its right and interest in such Joint
Patent Rights to the other Party at no cost, and (ii) if the Cost-Bearing Party
is Roche, Pharmasset shall have the right to prepare, file, prosecute and
maintain such Joint Patent Right in such country.

 

14.3 Enforcement of Pharmasset Patents. Each Party shall inform the other Party
promptly upon learning of any infringement of the Pharmasset Patents. Pharmasset
shall have the right to enforce and defend, at its own cost, all Pharmasset
Patents (excluding the Third Party patents licensed to Pharmasset as of the
Effective Date). Roche shall cooperate with and assist Pharmasset in the
enforcement of the Pharmasset Patents upon the reasonable request of Pharmasset,
including joining as a party to any enforcement action, provided, however, that
Pharmasset shall reimburse Roche for its reasonable litigation expenses
(including legal fees charged by Roche’s independent counsel, not including any
internal costs associated with activities performed by Roche employees). In the
event that Pharmasset does not pursue an enforcement action within a period of
one hundred twenty (120) days following reasonable notification of the
infringement of the Pharmasset Patents, then Roche shall have the right to bring
such action at its own cost. Roche may join Pharmasset as a party in such
actions, provided, however, that Roche shall reimburse Pharmasset for its
reasonable litigation expenses (including legal fees charged by Pharmasset’s
independent counsel, not including any internal costs associated with activities
performed by Pharmasset employees).

 

14.4

Enforcement of Roche Patents. Each Party shall inform the other Party promptly
upon learning of any infringement of the Roche Patents. Roche shall have the

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

41



--------------------------------------------------------------------------------

 

right to enforce and defend, at its own cost, all Roche Patents. Pharmasset
shall cooperate with and assist Roche in the enforcement of the Roche Patents
upon the reasonable request of Roche, including joining as a party to any
enforcement action, provided, however, that Roche shall reimburse Pharmasset for
its reasonable litigation expenses (including legal fees charged by Pharmasset’s
independent counsel, not including any internal costs associated with activities
performed by Pharmasset employees). In the event that Roche does not pursue an
enforcement action within a period of one hundred twenty (120) days following
reasonable notification of the infringement of the Roche Patents, then
Pharmasset shall have the right to bring such actions at its own cost.
Pharmasset may join Roche as a party in such actions, provided, however, that
Pharmasset shall reimburse Roche for its reasonable litigation expenses
(including legal fees charged by Roche’s independent counsel, not including
internal costs associated with activities performed by Roche’s employees).

 

14.5 Enforcement of Joint Patent Rights.

 

  (a) Roche shall inform Pharmasset promptly upon learning of any infringement
to the Joint Patents in the Roche Territory. Roche shall have the right to
enforce and defend, at its own cost, all Joint Patents in Roche Territory.
Pharmasset shall cooperate with and assist Roche in the enforcement of the Joint
Patents upon the reasonable request of Roche, including joining as a party to
any enforcement action, provided, however, that Roche shall reimburse Pharmasset
for its reasonable litigation expenses (including legal fees charged by
Pharmasset’s independent counsel, not including any internal costs associated
with activities performed by Pharmasset employees). In the event that Roche does
not pursue an enforcement action within a period of one hundred twenty
(120) days following reasonable notification of the infringement of the
infringement of Joint Patent Rights, then Pharmasset shall have the right to
bring such action at its own cost. Pharmasset may join Roche as a party in such
actions provided, however, that Pharmasset shall reimburse Roche for its
reasonable litigation expenses (including legal fees charged by Roche’s
independent counsel not including any internal costs associated with activities
performed by Roche employees).

 

  (b)

Pharmasset shall inform Roche promptly upon learning of any infringement to the
Joint Patents in the Pharmasset Territory. Pharmasset shall have the right to
enforce and defend, at its own cost, all Joint Patents in Pharmasset Territory.
Roche shall cooperate with and assist Pharmasset in the enforcement of the Joint
Patents upon the reasonable request of Pharmasset, including joining as a party
to any enforcement action, provided, however, that Pharmasset shall reimburse
Roche for its reasonable litigation expenses (including legal fees charged by
Roche’s independent counsel, not including any internal costs

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

42



--------------------------------------------------------------------------------

 

associated with activities performed by Roche employees). In the event that
Pharmasset does not pursue an enforcement action within a period of one hundred
twenty (120) days following reasonable notification of the infringement of the
infringement of the Joint Patents, then Roche shall have the right to bring such
action at its own cost. Roche may join Pharmasset as a party in such actions,
provided, however, that Roche shall reimburse Pharmasset for its reasonable
litigation expenses (including legal fees charged by Pharmasset’s independent
counsel, not including any internal costs associated with activities performed
by Pharmasset employees).

 

14.6 Recoveries. Any damages, monetary awards or other amounts recovered,
whether by judgment or settlement, pursuant to any suit, proceeding or other
legal action taken under Sections 14.3, 14.4 or 14.5 shall first be applied to
reimburse the Parties for their respective costs and expenses (including
reasonable attorneys’ fees and costs) incurred in prosecuting such action or
conducting such settlement. Any amounts remaining shall be allocated between the
Parties as follows:

 

  (a) For any Joint Patents, regardless of which Party brings the enforcement
action, the amounts remaining shall be [***].

 

  (b) If a Party enforces its own Patent in its own territory (i.e., Roche
enforcing a Roche Patent in the Roche Territory, or Pharmasset enforcing a
Pharmasset Patent in the Pharmasset Territory), then [***] shall [***], except
that to the extent any such [***] is [***], such [***] shall be [***] and the
other [***] shall be [***].

 

  (c) If a Party enforces its own Patent in the other Party’s territory (i.e.,
Roche enforcing a Roche Patent in the Pharmasset Territory, or Pharmasset
enforcing a Pharmasset Patent in the Roche Territory), then the Party enforcing
its own Patent shall retain the greater of (i) [***], or (ii) [***].

 

  (d) If a Party enforces the other Party’s Patent in the other Party’s
territory (i.e., Roche enforcing a Pharmasset Patent in the Pharmasset
Territory, or Pharmasset enforcing a Roche Patent in the Roche Territory),
[***].

 

14.7 Patent Licenses From Third Parties.

 

  (a) Pre-existing Pharmasset Third Party Licenses. Pharmasset shall maintain
all Pre-existing Pharmasset Third Party Licenses at [***]. If a Third Party
claims a payment is due from under a Pre-Existing Pharmasset Third Party
License, related to any Product, and Pharmasset does not agree to make such
payment, Pharmasset shall immediately advise Roche in writing of such
disagreement.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

43



--------------------------------------------------------------------------------

  (b) HCV Target Screening Patent Licenses. Roche shall obtain and maintain any
HCV Target Screening Patent License at [***] cost, if Roche determines such
license is required, except that [***] will be responsible for milestone and
royalty payments associated with such license that are specific to the [***]
Territory. For clarity, [***] shall have no responsibility for any HCV Target
Screening Patent Licenses with respect to Relinquished Compounds.

 

  (c) Pre-existing Roche Third Party Licenses; Other Third Party Licenses. Roche
shall maintain all Pre-existing Roche Third Party Licenses at [***]. If a Third
Party claims a payment is due from under a Pre-existing Roche Third Party
License, related to any Product, and Roche does not agree to make such payment,
Roche shall immediately advise Pharmasset in writing of such disagreement. In
addition, except as provided for in Sections 14.7(a) or 14.7(b), [***]
Territory. Notwithstanding the preceding sentence, [***] shall be responsible
for a pro rata share ([***] percent ([***]%)) of (i) any up-front amounts, and
(ii) all milestone and royalty payments that are specific to the [***]
Territory, but only if the patent license required to sell a Licensed Compound
is a license to a Patent Right containing a Valid Claim Covering the Product in
a country in the [***] Territory and such patent license is not a Pre-existing
Roche Third Party License.

 

  (d) Process for Entering into Third Party Patent License Agreements. Roche
shall consider in good faith Pharmasset’s input in any negotiations for Third
Party patent licenses; and [***] shall not [***]. Any disputes over whether to
enter into a particular Third Party patent license agreement shall be subject to
the arbitration procedure specified in Article 18.

 

  (e)

Future Third Party [***] Licenses. If, during the Collaboration Period, either
Party or its Affiliates (the “Identifying Party”) identify a [***] compounds
(excluding any [***] technology) not Controlled by a Party (“Related
Technology”), the Identifying Party shall notify and disclose to the other Party
all available information concerning such Related Technology. After such notice
has been provided, the Party receiving such notice shall have thirty (30) days
from the date of such notice to notify the Identifying Party of its interest in
such Related Technology. If both Parties are interested in such Related
Technology, then, regardless of which Party is the Identifying Party, Pharmasset
shall, together with Roche, negotiate with the relevant Third Party to obtain
rights to the Related Technology and bring it within the scope of the license
grant to Roche under Section 2.1 as part of Pharmasset Patent Rights. In
furtherance thereof, [***] shall [***], and otherwise [***] associated with
[***], except that [***] shall be [***] that are [***]. In the event

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

44



--------------------------------------------------------------------------------

 

Pharmasset is the Identifying Party and Roche (i) notifies Pharmasset that it
does not desire to bring such Related Technology within the scope of the license
grant to Roche, or (ii) fails to notify Pharmasset within such thirty (30) day
period of its desire to include the Related Technology as part of the license
grant under Section 2.1, Pharmasset may acquire the rights to such Related
Technology outside the collaboration and such rights shall not be subject to
this Agreement. In the event Roche is the Identifying Party and Pharmasset
(i) notifies Roche that it does not desire to enter into a license agreement for
such Related Technology, or (ii) fails to notify Roche of its interest in such
Related Technology, then Roche may acquire the rights to such Related Technology
outside the collaboration and such rights shall not be subject to this
Agreement. For clarity, this Section does not apply to any pre-existing licenses
and agreements entered into prior to the Effective Date of this Agreement.

ARTICLE 15.    REPRESENTATIONS AND WARRANTIES

 

15.1 Mutual Representations and Warranties. Each Party warrants and represents
to the other Party that:

 

  (a) it has the full right and authority to enter into this Agreement and that
it is not aware of any impediment that would inhibit its ability to perform the
obligations imposed on it by this Agreement;

 

  (b) all corporate action on the part of such Party, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Agreement and (ii) the performance of all obligations of such Party
hereunder has been taken, and this Agreement constitutes the legal and binding
obligation of such Party, enforceable against such Party in accordance with its
terms;

 

  (c) the execution of this Agreement and the performance of the transactions
contemplated by this Agreement by such Party will not conflict with or result in
a breach of any of the terms, conditions or provisions of, or constitute a
default under any agreement or other instrument to which such Party is a party
or by which it or any of its property is bound;

 

  (d) it has the right to grant the licenses granted under this Agreement; and

 

  (e)

it has not intentionally failed to disclose any information within its knowledge
that would materially affect the other Party’s decision to enter into this
Agreement, and that no information provided by it in

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

45



--------------------------------------------------------------------------------

 

connection with this Agreement contains any untrue statement of material fact or
omits to state a material fact.

 

15.2 Additional Representations and Warranties.

 

  (a) Pharmasset represents and warrants to Roche that, as of the Effective
Date, the only Pharmasset Pre-existing Third Party Licenses are those listed in
Schedule 7A.

 

  (b) Roche represents and warrants to Pharmasset that, as of the Effective
Date, Roche has not intentionally failed to disclose the existence of any Roche
Pre-existing Third Party Licenses needed for this Collaboration.

 

  (c) Pharmasset represents and warrants to Roche that, as of the Effective
Date, that no Third Parties, including any governmental agencies or authorities,
have asserted that any Third Parties have rights to any Pharmasset Patent Rights
or Pharmasset Know-How.

 

  (d) Pharmasset represents and warrants to Roche that, as of the Effective
Date, it is not involved in any litigation, arbitration or other dispute that
could adversely affect its ability to grant the licenses and rights granted in
Section 2.1 or to fulfill its obligations under this Agreement.

 

15.3 Disclaimer. THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL
OTHER REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. EACH OF
PHARMASSET AND ROCHE DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER
EXPRESS OR IMPLIED, WITH RESPECT TO THEIR RESPECTIVE RESEARCH, DEVELOPMENT AND
COMMERCIALIZATION EFFORTS HEREUNDER, INCLUDING WHETHER THE PRODUCTS CAN BE
SUCCESSFULLY DEVELOPED OR MARKETED, AND THE ACCURACY, PERFORMANCE, UTILITY,
RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE PRODUCTS
OR ANY RESEARCH. EXCEPT WITH RESPECT TO ANY CLAIM BY A THIRD PARTY FOR
INDEMNIFICATION PURSUANT TO SECTION 19.1, IN NO EVENT SHALL EITHER PHARMASSET OR
ROCHE BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

46



--------------------------------------------------------------------------------

ARTICLE 16.    CONFIDENTIAL INFORMATION

 

16.1 Treatment of Confidential Information. In carrying out its obligations
under this Agreement, each Party will be sharing confidential and proprietary
data and information (“Confidential Information”) with the other Party. Except
as expressly permitted by this Agreement, each Party shall, and shall cause its
Affiliates to, treat Confidential Information received from the other Party (the
“Disclosing Party”) or its Affiliates as it treats its own proprietary
information of like nature and importance. During the Agreement Term and for a
period of five (5) years thereafter, the Party in receipt of the Disclosing
Party’s Confidential Information (the “Receiving Party”) shall not disclose,
divulge or otherwise communicate such Confidential Information to any Third
Party, or use it for any purpose except pursuant to and in order to carry out
its obligations under this Agreement. Notwithstanding the foregoing, the
Receiving Party may disclose Confidential Information of the Disclosing Party to
the Receiving Party’s directors, officers, employees, Affiliates, consultants,
subcontractors, sublicensees or agents to the extent reasonably necessary to
carry out its obligations under this Agreement, provided that such directors,
officers, employees, Affiliates, consultants, subcontractors, sublicensees or
agents have been advised of the confidential nature of such information and have
agreed to maintain such information as confidential to the same extent required
by this Article 16.

 

16.2 Exceptions to Definition of Confidential Information. Confidential
Information shall not include information that the Receiving Party can
demonstrate:

 

  (a) was known by the Receiving Party or its Affiliates prior to the date it
was disclosed to the Receiving Party or its Affiliates by the Disclosing Party
or its Affiliates, as evidenced by the prior written records of the Receiving
Party or its Affiliates;

 

  (b) is lawfully disclosed to the Receiving Party or its Affiliates by a Third
Party rightfully in possession of such information, either before or after the
date of the disclosure to the Receiving Party or its Affiliates;

 

  (c) becomes generally known to the public through no act or omission on the
part of the Receiving Party or its Affiliates, either before or after the date
of the disclosure to the Receiving Party or its Affiliates;

 

  (d) is independently developed by the Receiving Party or its Affiliates
without reference to or reliance upon any Confidential Information of the
Disclosing Party or its Affiliates; or

 

  (e)

is required to be disclosed by the Receiving Party or its Affiliates pursuant to
a judicial or governmental order, provided that the Receiving Party gives the
Disclosing Party sufficient notice to permit Disclosing

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

47



--------------------------------------------------------------------------------

 

Party to seek a protective order or other similar order with respect to such
Information.

 

16.3 Exceptions. The restrictions set forth in this Article 16 and Section 19.2
shall not prevent either Party from (i) disclosing Confidential Information in
connection with preparing, filing, prosecuting or maintaining a patent
application or its resulting patents related to a Product in accordance with
Article 14, (ii) disclosing Confidential Information to governmental agencies to
the extent required or desirable to obtain a Regulatory Approval,
(iii) disclosing Confidential Information to potential private investors (under
a confidentiality agreement at least as restrictive as the provisions of this
Article 16) in connection with fundraising activities, (iv) disclosing
Confidential Information to underwriters and financial advisors (under an
obligation of confidentiality) in connection with the public offering of
securities, or (v) disclosing Confidential Information that is reasonably
determined is required to be disclosed by the Receiving Party (to comply with
applicable securities or other laws) to public investors or governmental
agencies in connection with the public offering of securities, provided that in
all of the above cases, the Party disclosing Confidential Information of the
Disclosing Party shall use all reasonable efforts to provide prior written
notice of such disclosure to the Disclosing Party and to take reasonable and
lawful actions to avoid or limit such disclosure or to assist the Disclosing
Party in avoiding or limiting such disclosure.

 

16.4 Previous Non-Disclosure Agreement. Notwithstanding anything contained
herein to the contrary, that certain Mutual Non-Disclosure Agreement, dated as
of May 25, 2004, by and between the Parties shall remain in full force and
effect as to the information disclosed between the Parties prior to the date
hereof.

 

16.5 Publications. The following provisions shall apply to the Parties with
respect to all publications, presentations and other public disseminations of
any information relating to Licensed Compounds or to scientific work performed
as part of the Collaboration:

 

  (a) The Party desiring to publish, present or otherwise publicly disseminate
such information (the “Publishing Party”) shall provide the other Party with a
copy of any proposed publication, presentation or other public dissemination at
least thirty (30) days prior to submission for publication, presentation or
other public dissemination so as to provide such other Party an opportunity to
recommend any changes it reasonably believes are necessary to preserve the
Confidential Information belonging in whole or in part to such other Party or to
preserve such other Party’s ability to obtain a patent or patents Covering any
Invention. The incorporation of such recommended changes shall not be
unreasonably refused.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

48



--------------------------------------------------------------------------------

  (b) If such other Party provides written notice (“Notice”) to the Publishing
Party within fifteen (15) days of receipt of the copy of the proposed
publication, presentation or other public dissemination that such publication,
presentation or other public dissemination in its reasonable judgment
(i) discloses information about an Invention for which the other Party desires
patent protection or (ii) discloses Confidential Information of the other Party,
the Publishing Party shall prevent such publication or delay such publication,
presentation or other dissemination until the Parties have agreed on mutually
acceptable modifications thereto so as not to prejudice the other Party’s right
to obtain a patent and not to disclose the other Party’s Confidential
Information. In the case of Inventions, a delay shall be for a period reasonably
sufficient to permit the timely preparation and filing of a patent
application(s) or application(s) on the Invention, and in no event less than
sixty (60) days from the date of Notice.

ARTICLE 17.    TERM AND TERMINATION

 

17.1 Agreement Term. The Agreement Term shall commence on the Effective Date and
expire, unless earlier terminated upon the mutual written agreement of the
Parties or in accordance with the provisions of this Article 17, on the date of
expiration of all royalty and other payment obligations (the “Expiration Date”)
under this Agreement. Upon the Expiration Date, (i) the licenses granted to
Roche by Pharmasset under this Agreement and (ii) the licenses granted to
Pharmasset by Roche, shall become fully paid-up and irrevocable, subject to any
obligations which have accrued prior to the Expiration Date, except for any
payments for commercial supply of Product pursuant to Article 11 or the terms of
any applicable supply agreement.

 

17.2 Termination for Breach.

 

  (a) Each Party (the “Non-Breaching Party”) shall be entitled to terminate this
Agreement (i) on a Product-by-Product, country-by-country basis, by written
notice to the other Party (the “Breaching Party”) in the event that the
Breaching Party is in default of any of its material obligations hereunder
relating to such Product and such country and fails to remedy such default
within sixty (60) days (or, in the case of payment defaults, within thirty
(30)) days after provision of written notice thereof by the Non-Breaching Party
identifying the alleged breach in reasonable detail. Notwithstanding the
foregoing, the non-Breaching Party shall be entitled to terminate this Agreement
in its entirety in the event that, as a result of such breach, the non-Breaching
Party is unable to recognize substantially all financial benefits of this
Agreement when taken as a whole.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

49



--------------------------------------------------------------------------------

  (b) The effective date of termination of this Agreement in its entirety under
this Section 17.2 for an unremedied breach of a material obligation shall be the
date sixty (60) days (or, in the case of an unremedied payment default, thirty
(30) days) after provision of written notice thereof by the Non-Breaching Party.

 

17.3 Roche’s Rights to Terminate. Roche shall have the unilateral right to
terminate this Agreement, on a Product-by-Product basis, either on a worldwide
basis or on a country-by-country basis, by providing six (6) months prior
written notice to Pharmasset. Such termination pursuant to this Section 17.3
shall be effective six (6) months after Roche provides such written notice to
Pharmasset.

 

17.4 Consequences of Termination or Reversion.

 

  (a) Reversion of License and Assignment of Roche Rights. Upon any termination
of this Agreement pursuant to this Article 17 or other reversion or
relinquishment as contemplated by Sections 2.1(h), 3.1(d), 3.1(e), 4.2(a)(iii)
or 4.2(b)(ii), any and all licenses granted by Pharmasset to Roche under this
Agreement shall terminate with respect to the Product(s) and country(ies) to
which the termination relates on the effective date of such termination, and the
following provisions shall apply:

 

  (i) Roche shall, upon Pharmasset’s written request, assign and transfer to
Pharmasset, or its Affiliates as requested by Pharmasset, at no expense to
Pharmasset or its Affiliates, and free of any liens, pledges, security interests
or other financial encumbrances other than those incurred in accordance with
this Agreement and in the commercialization of the Product, all of Roche’s
right, title and interest in and to:

 

  (1) all regulatory filings (such as INDs and drug master files), Regulatory
Approvals, and clinical trial agreements (to the extent assignable and not
cancelled) for such Product(s) in such country(ies),

 

  (2) all trademarks specific to such Product(s) in such country(ies), not
including any housemarks or trademarks used in connection with any products
other than such Product(s), and

 

  (3)

all data, including clinical data, materials and information of any kind or
nature whatsoever, in Roche’s possession or in the possession of its

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

50



--------------------------------------------------------------------------------

 

Affiliates or its or their respective agents related to such Product(s) in such
country(ies). All such filings, approvals and data transferred to Pharmasset
pursuant to this Section 17.4 shall be deemed to be Pharmasset Confidential
Information.

 

  (ii) In addition, for each (A) Licensed Compound for which rights have
reverted to Pharmasset in accordance with Sections 3.1(d) or 3.1(e) and
(B) Product for which Roche’s rights have been terminated pursuant to Sections
17.2 or 17.3, Roche shall grant to Pharmasset a sole and exclusive, fully
paid-up right and license under Roche Patent Rights and Roche Know-How, to make,
have made, use, offer for sale, sell and import such terminated Product(s) in
such terminated countries; provided, however that Pharmasset shall be
responsible for the payment of all royalty and milestone payments owed by Roche
to any Third Party as a result of the development or commercialization by
Pharmasset of compounds or Products for which rights have been obtained by
Pharmasset in accordance with Sections 3.1(d), 3.1(e), 17.2 or 17.4.

 

  (iii)

If Roche is responsible for clinical or commercial supply of Product at the time
of termination, then Roche shall supply, or cause to be supplied, to Pharmasset,
upon Pharmasset’s written request, Pharmasset’s or its licensee’s clinical or
commercial requirements of Product and Licensed Compounds, pursuant to a supply
agreement to be negotiated in good faith by the Parties, provided that (1) any
and all or part of Roche’s remaining supply and inventory of Product(s) and
Licensed Compound(s), and any intermediates useful for the synthesis of
Product(s) and Licensed Compound(s), shall be provided to Pharmasset at no cost,
(2) any additional requirements for Product and Licensed Compound shall be
supplied to Pharmasset or its licensee at Roche’s Cost of Goods, and (3) Roche’s
supply obligation shall not continue for more than twenty-four (24) months after
the termination of this Agreement, and (4) Roche shall maintain the same quality
and specifications for manufacturing Product and/or Licensed Compounds as
immediately prior to notice of termination, and (5) Pharmasset shall effect a
transfer as soon as practicable of Product(s) and Licensed Compound(s)
manufacturing activities from Roche to another supplier. Roche shall also

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

51



--------------------------------------------------------------------------------

 

transfer to Pharmasset or its designated supplier a manufacturing transfer
package that will enable Pharmasset or such designated supplier to manufacture
the Product(s) and Licensed Compound(s) in a timely manner.

 

  (iv) If Roche is supplying Product pursuant to any ongoing or completed
clinical trial or for a compassionate use program or similar supply of Product,
Roche shall continue to supply Product to any patients who are already enrolled
and receiving Product in such clinical trial or compassionate use program, and
Pharmasset shall not assume any such obligations.

 

  (v) Other than in Section 17.4(a)(iii) above, Roche shall cease manufacturing,
processing, producing and selling Products.

 

  (b) Royalty and Payment Obligations. Termination of this Agreement by either
Party for any reason will not release Roche from any obligation to pay royalties
or milestones or to make any payments to Pharmasset which were accrued prior to
the effective date of termination (including for sales made and events achieved
under Articles 5 and 6, prior to the date of termination) or that relate to
Product(s) or country/countries to which such termination does not relate.
However, termination of this Agreement by either Party for any reason will
release Roche from any obligation to pay royalties or make any payments to
Pharmasset which would have otherwise become accrued after the effective date of
termination (provided that Roche shall be obligated to pay royalties and
milestones for payments received after the effective date of termination for
Products sold prior to such effective date).

 

  (c) Non-Exclusive Remedy for Breach. The provisions of this Section 17.4 are
not intended to be exclusive and are without prejudice to the rights of the
Parties to seek any other rights and remedies that they may have under this
Agreement or otherwise.

 

17.5 Survival of Obligations. Sections 5.2(c), 14.1, 14.5, 14.6(a), 17.4, 17.5,
19.1, 19.2 and 19.6 and Articles 7, 16 and 18, and any definitions used in any
such Section or Article, shall survive the termination of this Agreement in its
entirety. Except for obligations which clearly are not intended to continue in
respect of a partial termination pursuant to Section 17.4 (including the
applicable diligence obligation), with respect to the country or Product
terminated, all obligations in this Agreement shall survive such partial
termination.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

52



--------------------------------------------------------------------------------

ARTICLE 18.    LAW AND ARBITRATION

 

18.1 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware without regard to its conflict of laws rules or principles.

 

18.2 Arbitration. All disputes, controversies or claims (each a “Dispute”)
arising out of this Agreement shall be settled by arbitration conducted in
accordance with the rules then in effect of the American Arbitration Association
(“AAA”). Either Party may submit a Dispute to arbitration if the Parties are not
able to settle such Dispute amicably within forty-five (45) days after
appropriate officers of the Parties have had good faith discussions to resolve
the Dispute. Any such arbitration shall take place in Wilmington, Delaware, or
in a venue mutually agreed by the Parties. Any such arbitration shall be
conducted by a panel of three (3) arbitrators. Each Party shall designate one
(1) arbitrator, and the two (2) arbitrators designated by the Parties shall
select the third arbitrator, all within the time limits established by the then
existing rules of the AAA. If scientific or technical matters are a central
issue of the Dispute, at least one of the arbitrators chosen hereunder shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the Field and pharmaceutical drug development.
If the two (2) arbitrators designated by the Parties are unable to agree upon a
third arbitrator within two (2) months after submission of the matter to
arbitration, the AAA shall select such third arbitrator within three (3) months
of such original submission. The written decision of the panel of arbitrators
shall be final and binding on the Parties and may be enforced in any court
having jurisdiction over the Parties or their current assets.

ARTICLE 19.    MISCELLANEOUS

 

19.1 Indemnification.

 

  (a)

Roche shall defend Pharmasset and its Affiliates and its and their respective
directors, officers, employees and agents (the “Pharmasset Indemnified Parties”)
at Roche’s cost and expense, and shall indemnify and hold Pharmasset and the
Pharmasset Indemnified Parties harmless from and against any claims, losses,
costs, damages, fees or expenses (including reasonable attorney’s fees) (each a
“Claim”) to the extent arising out of or otherwise relating to (1) acts or
omissions of Roche or its Affiliates in the conduct of the Collaboration,
(2) the development, manufacture, use, offer for sale, sale or other disposition
of any product by Roche, its Affiliates or sublicensees, and each of their
respective distributors, representatives or anyone in privity therewith (other
than Pharmasset and its Affiliates and licensees), (3) any breach by Roche of a
representation, warranty or covenant contained in this Agreement, or (4) the
gross negligence or willful misconduct of Roche, its Affiliates or

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

53



--------------------------------------------------------------------------------

 

sublicensees and each of their respective distributors, representatives or
anyone in privity therewith. In the event of a Claim against the Pharmasset
Indemnified Parties by a Third Party, Pharmasset shall promptly notify Roche in
writing of the Claim (provided that any failure or delay to so notify Roche
shall not excuse any obligation of Roche except to the extent Roche is actually
prejudiced thereby) and Roche solely shall manage and control, at its sole
expense, the defense of the Claim and its settlement; provided further that
Roche shall not settle any Claim without the prior written consent of
Pharmasset. The Pharmasset Indemnified Parties shall cooperate with Roche and,
at their option and expense, may be represented in any such action or proceeding
by counsel of their choice. The Pharmasset Indemnified Parties shall provide
Roche with access to any and all documents and information in their possession
relating to the Claim. Roche shall not be liable for any litigation costs or
expenses incurred by the Pharmasset Indemnified Parties without Roche’s written
authorization. Notwithstanding the foregoing, Roche shall not be obligated to
indemnify Pharmasset against any Claims to the extent that Pharmasset would be
obligated to indemnify Roche against such Claims in accordance with
Section 19.1(b).

 

  (b)

Pharmasset shall defend Roche and its Affiliates and its and their respective
directors, officers, employees and agents (the “Roche Indemnified Parties”) at
Pharmasset’s cost and expense, and shall indemnify and hold Roche and the Roche
Indemnified Parties harmless from and against any Claim to the extent arising
out of or otherwise relating to (1) acts or omissions of Pharmasset in the
conduct of the Collaboration, (2) the development, manufacture, use, offer for
sale, sale or other disposition of any product by Pharmasset, its Affiliates,
licensees other than Roche, sublicensees and each of their respective
distributors, representatives or anyone in privity therewith, (3) any breach by
Pharmasset of a representation, warranty or covenant contained in this
Agreement, or (4) the gross negligence or willful misconduct of Pharmasset, its
Affiliates, licensees other than Roche, sublicensees and each of their
respective distributors, representatives or anyone in privity therewith. In the
event of a Claim against the Roche Indemnified Parties by a Third Party, Roche
shall promptly notify Pharmasset in writing of the Claim (provided that any
failure or delay to notify shall not excuse any obligation of Pharmasset except
to the extent Pharmasset is actually prejudiced thereby) and Pharmasset solely
shall manage and control, at its sole expense, the defense of the Claim and its
settlement; provided further that Pharmasset shall not settle any Claim without
the prior written consent of Roche. The Roche Indemnified Parties shall
cooperate with Pharmasset and, at their option and expense, may be represented
in any such action or proceeding by counsel of their

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

54



--------------------------------------------------------------------------------

 

choice. The Roche Indemnified Parties shall provide Pharmasset with access to
any and all documents and information in their possession relating to the Claim.
Pharmasset shall not be liable for any litigation costs or expenses incurred by
the Roche Indemnified Parties without Pharmasset’s written authorization.
Notwithstanding the foregoing, Pharmasset shall not be obligated to indemnify
Roche against any Claims to the extent that Roche would be obligated to
indemnify Pharmasset against such Claims in accordance with Section 19.1(a).

 

19.2 Publicity. Neither Party shall issue any news release or make any other
public announcement, written or oral, relating to this Agreement, including its
terms, without the prior approval of the other Party, except solely to the
extent a Party is advised by its legal counsel that the same is required by law.
Each Party shall limit any legally required public disclosure of the financial
terms set forth in this Agreement to the minimum extent required by law (by, for
example, requesting confidential treatment of such terms in documents required
to be filed with the US Securities and Exchange Commission). Notwithstanding the
foregoing, any Party may, upon consultation with the other Party, disclose from
time-to-time the general economic structure of and results from the transactions
contemplated hereby to its shareholders, creditors or ratings agencies as it
deems necessary or appropriate.

 

19.3 Force Majeure. Neither Party shall be responsible to the other Party for
nonperformance or delay in performance of the terms or conditions of this
Agreement due to acts of God, acts of governments, war (declared or undeclared),
acts of terrorism, riots, strikes, accidents in transportation, or other causes
beyond the reasonable control of such Party, but such force majeure shall toll
any and all obligations (other than payment obligations) and time periods for so
long as such force majeure continues. Upon the occurrence of an event of force
majeure, the Party whose performance is affected thereby shall notify the other
Party promptly of such event. Upon the cessation of such event, such Party shall
take all reasonable steps within its power to resume with the least possible
delay compliance with its obligations hereunder.

 

19.4 Bankruptcy. Any licenses or rights granted under or pursuant to this
Agreement by Pharmasset to Roche are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that during the Agreement Term, each
Party, as a licensee of rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, subject to
the continued performance of its obligations under this Agreement.

 

19.5

Waiver. The waiver by a Party of a breach or a default of any provision of this
Agreement by the other Party shall not be construed as a waiver of any

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

55



--------------------------------------------------------------------------------

 

subsequent breach of the same or any other provision hereof, nor shall any delay
or omission on the part of a Party to exercise or avail itself of any right,
power or privilege that it has or may have hereunder operate as a waiver of that
or any other right, power or privilege of such Party hereunder.

 

19.6 Notices. Any notice or other communication required or permitted to be
given in connection with this Agreement must be in writing and may be given by
any of the following methods: (i) personal delivery with a signed
acknowledgement of receipt; (ii) registered or certified mail, postage prepaid,
return receipt requested; or (iii) by overnight delivery service with a signed
acknowledgement of receipt. Notice shall be effective when delivered to the
addressee at the address listed below or such other address as the addressee
shall have specified in a written notice actually received by the addresser.

If to Pharmasset:

Pharmasset, Inc.

1860 Montreal Road

Tucker, Georgia 30084

Attn: Legal Affairs

and

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attn: Randall B. Sunberg, Esq.

If to Roche:

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

CH-4070

Basel, Switzerland

Attn: Legal Department

and

Hoffmann La-Roche Inc.

340 Kingsland Street

Nutley, NJ 07110

Attn.: Corporate Secretary

 

19.7

Relationship of the Parties. The Parties are independent contractors. Nothing
herein is intended, or shall be deemed, to constitute a partnership, agency,
joint venture or employment relationship between the Parties. Neither Party
shall be responsible for the other Party’s acts or omissions; and neither Party
shall have

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

56



--------------------------------------------------------------------------------

 

authority to speak for, represent or obligate the other Party in any way without
prior written authority from the other Party.

 

19.8 Entire Agreement. This Agreement and the Schedules attached hereto (which
Schedules are incorporated herein by reference and are deemed to be a part of
this Agreement for all purposes) constitute the entire agreement of the Parties
with respect to the subject matter hereof and supersede all prior understandings
and writings between the Parties relating thereto. No amendment, waiver,
alteration or modification of any of the provisions of this Agreement shall be
binding unless made in writing and signed by the Parties.

 

19.9 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be considered in interpreting this Agreement.

 

19.10 Severability. In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions of this Agreement shall not be affected thereby, and the
Parties shall negotiate a substitute provision that, to the extent possible,
accomplishes the original business purpose of the unenforceable provision.
During the period of such negotiation, and thereafter if no substituted
provision is agreed upon in writing by the Parties, any such provision which is
enforceable in part but not in whole shall be enforced to the maximum extent
permitted by law.

 

19.11 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party, except to an Affiliate of the assigning Party or to any other
party who acquires all or substantially all of the pharmaceutical business of
the assigning Party by merger, sale of assets or otherwise, in each case so long
as such Affiliate or other party agrees in writing to be bound by all the terms
of this Agreement.

 

19.12 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns.

 

19.13

Interpretation. The words “include,” “includes” and “including” when used in
this Agreement shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, and Schedules shall be
deemed references to Articles and Sections of, and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with International Financial Reporting Standards
(“IFRS”), as in effect from time to time. Unless the context otherwise requires,
countries shall include all territories thereof. A Licensed Compound and all of
its pro-drugs shall

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

57



--------------------------------------------------------------------------------

 

be deemed to the same for the purposes of payments under Articles 4, 5, 6 and 9
of this Agreement.

 

19.14 Rights and Obligations of Roche. The obligations of “Roche” hereunder
shall be joint and several as to both F. Hoffmann-La Roche Ltd and Hoffmann-La
Roche Inc. The rights of “Roche” hereunder shall be applicable to either F.
Hoffmann-La Roche Ltd or Hoffmann-La Roche Inc.

 

19.15 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in their names by their properly and duly authorized officers or representatives
as of the date first written above.

 

PHARMASSET, INC.     HOFFMANN-LA ROCHE INC. By:   /s/ P. Schaefer Price     By:
  /s/ Dennis E. Burns

 

Title: President and CEO

     

 

Title: Vice President

         Global Head of Business Development

    F. HOFFMANN-LA ROCHE LTD       By:   /s/ Peter Huang      

 

Title: Global Head

         Pharma Partnering

      By:   /s/ Stephan Arnold      

 

Title: Deputy Director



--------------------------------------------------------------------------------

SCHEDULE 1

[***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 1.62

SCREENING PRINCIPLES**

Pharmasset will screen each 2’ fluoronucleoside (but not any 4’-modified
nucleosides) that it Controls for Activity against HCV using the HCV polymerase
and HCV replicon assays described on Schedule 4. To the extent that any such 2’
fluoronucleoside shows Activity against HCV, such 2’ fluoronucleoside shall be
deemed a Potential Collaboration Compound. To the extent that such
2’-fluoronucleoside does not show Activity against HCV, Pharmasset will notify
Roche in writing of such conclusion (the “Non-Activity Notification”) and at the
request of Roche, provide Roche with copies of the test results which form the
basis of such determination. If Roche desires to test such 2’ fluoronucleoside
in its own labs for Activity against HCV, it shall notify Pharmasset in writing
within thirty (30) days of its receipt of the Non-Activity Notification
delivered by Pharmasset (the “Testing Notification”). In such event, Pharmasset
shall deliver to Roche, within thirty (30) days of its receipt of the Testing
Notification, sufficient quantities of such 2’ fluoronucleoside as to enable
Roche to test such 2’ fluoronucleoside for Activity against HCV using the HCV
polymerase and HCV replicon assays described on Schedule 4. If Roche determines
that such 2’ fluoronucleoside displays Activity against HCV, it shall inform
Pharmasset, and provide Pharmasset with a copy of the results which form the
basis of such determination, and such 2’ fluoronucleoside shall become a
Potential Collaboration Compound. In the event that Roche does not notify
Pharmasset in writing of (i) its desire to test such 2’-fluoronucleoside for
Activity against HCV within thirty (30) days of its receipt of a Non-Activity
Notification, or (ii) its determination that the 2’-fluoronucleoside shows
Activity against HCV within thirty (30) days of its receipt of the
2’-fluoronucleoside materials delivered by Pharmasset, such 2’ fluoronucleoside
shall be dropped from the collaboration. All testing of 2’-fluoronucleosides
under this Agreement shall be done in accordance with the terms of that certain
Material Transfer Agreement dated as of even date herewith by and between the
Parties. For purposes of this Schedule 1.62, the meaning of “Activity” shall be
determined by the JRC based on scientific principles after discussion and
consultation between the Parties.

**The procedures set forth in this Schedule 1.62 are intended to clarify the
mechanism for screening 2’ flouronucleousides for inclusion as Potential
Licensed Compounds under the terms of this Agreement, and are not intended to
preclude in any way the screening by Pharmasset of compounds outside of the
scope of this Collaboration, including the screening of 4’-modified nucleosides
(which are excluded from the terms of this Collaboration) for any purpose.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 2A

RESEARCH PLAN

 

1. Scope

The parties will collaborate on the synthesis and screening of nucleoside
analogs for evaluation and development as inhibitors of HCV polymerase for
therapies against HCV infections. Pharmasset will focus their efforts on
synthesis of nucleoside analogs and prodrugs thereof. The major classes of
compounds initially agreed to be prepared are listed below (tbd). It is
anticipated that other structural classes from within the patent scope will also
be explored if the team so decides, but will exclude 4’-modified nucleoside
analogues. This scope will be reviewed and discussed on an annual basis. Both
the compound target profile (CTP) of a PSI6130 prodrug, and the CTP for a new
nucleoside analogue, will be agreed upon and approved by the Joint Research
Committee (JRC).

 

2. Deliverables

Pharmasset will explore defined nucleoside analog targets or prodrugs thereof in
accord with priorities set and agreed by the JRC. Pharmasset will establish the
technical feasibility of the chemistries involved and submit nucleoside
screening compounds to Roche at an amount of approximately 20 mg (minimum 5 mg),
purity of 95±5% and with characterisation data (NMR, MS, LC).

 

3. Structural classes to be explored:

1. PSI6130 Prodrugs

As a derisking strategy for the lead compound PSI6130, the first objective of
the Pharmasset-Roche Research Plan is to synthesize a series of prodrugs of
PSI6130 with the goal of replacing the lead compound if it fails in the clinic
due to unsuitable PK.

The activities required to progress a prodrug to selection of a clinical
candidate and entry-into-Man will be agreed and performed under the guidance of
the JRC and allocated as follows:

 

•     Prodrug selection

   Joint Pharmasset/Roche agreement

•     Chemistry

   Pharmasset

•     Metabolism / Stability

   Pharmasset and/or Roche

•     NCD activities (PK etc)

   Roche

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

2. New nucleoside analogues

The second objective of the Pharmasset-Roche Research Plan is to discover novel
2’-F nucleoside analogues (excluding 4’-modified nucleoside analogs) whose
corresponding nucleotide triphosphates are potent inhibitors of the HCV
polymerase enzyme. Such 2’-F nucleoside analogues will be synthesized and
evaluated with respect to in vitro and in vivo pharmacology, safety/toxicology
and CMC.

The scope of this aspect of the Research Plan is from compound discovery through
end of a 14-day POC study in patients. Roche will have the option to select
compounds at the following times:

 

  1. End of 14/28 day GLP toxicology in two species (rodent/non-rodent).

  2. End of a phase I 14-day POC study in patients.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 2B

[***]

 

  •  

Mean [***] from [***].

 

  •  

[***], activity [***].

 

  •  

[***] that [***] should be [***], and not preclude [***] with (i) [***], or
(ii) [***].

 

  •  

[***] that [***] should be not [***].

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 3

SUMMARY TERMS FOR CO-PROMOTION OF PRODUCT

 

1. CO-PROMOTION TERRITORY. The “Co-Promotion Territory” shall be the US.

 

2. ASSIGNMENT. Pharmasset may not assign its co-promotion rights without Roche’s
express written consent; provided, however, that Pharmasset may assign such
rights to any Affiliate of Pharmasset.

 

3. MARKETING. The Co-Promotion Agreement shall provide that Pharmasset shall
detail Product to HIV treating physicians in the US, which may or may not be
exclusive to Roche detailing Product to HIV treating physicians. If Pharmasset
exercises its right to detail Product to HIV treating physicians in the US, the
Parties’ respective rights and obligations with respect to detailing and
marketing shall be set forth in the Co-Promotion Agreement. Such detailing shall
commence on the date Roche commences detailing of the Product and shall expire
on the first date Roche no longer details such Product. The HIV treatment
providers to which Pharmasset shall provide details may be either HIV treating
physicians that Roche is targeting for Product (“Targeted Providers”), or may be
HIV treating physicians that are not Targeted Providers (“Non-Target
Providers”). For Targeted Providers, both Parties shall provide details in a
manner to be decided by the JPT (see below), except that Pharmasset shall have
sole discretion, after JPT discussion, to determine the number of details or the
specific Targeted Providers to be detailed by Pharmasset. For Non-Targeted
Providers, solely Pharmasset shall provide details in a manner to be decided by
the JPT, except that Pharmasset shall have sole discretion, after JPT
discussion, to determine the number of details or the specific Non-Targeted
Providers to be detailed by Pharmasset. Pharmasset may subcontract its sales
employees to fulfill its detail obligations only upon prior written consent of
Roche, not to be unreasonably withheld. [***].

 

4. REVENUE SPLIT. For so long as Pharmasset is detailing to Non-Target
Providers, Pharmasset shall receive a royalty on Net Sales attributable to
prescriptions from the Non-Target Providers, to be set forth in the Co-Promotion
Agreement, in addition to the royalties otherwise provided for under Article 5
of the Collaboration Agreement. Pharmasset may also detail Targeted Providers
without additional compensation, as otherwise provided for under Article 5 of
the Collaboration Agreement. [***].

 

5.

GOVERNANCE. Within ninety (90) days after Pharmasset’s notice to Roche that it
wishes to co-promote, the Parties shall form a Joint Promotional Team (“JPT”),
which shall oversee the co-promotional activities of the Parties with respect to
Target Providers and Non-Target Providers. The JPT shall consist of six
(6) members, three (3) members to be designated by Roche and three (3) members
to be designated by Pharmasset. Any Party may withdraw the designation of any of
its

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

 

members of the JPT and designate a replacement at any time by giving prior
written notice of the withdrawal and identifying the replacement to the other
Party. Decisions of the JPT shall be by consensus. The chairperson of the JPT
shall be from Roche. If the JPT is unable to decide a matter by consensus, the
Parties shall refer such matter for resolution to the Executives. If the
Executives are unable to resolve a matter after good faith discussions, the
final decision shall rest with Roche, provided such decision shall not commit
Pharmasset to incur an expense that it had not previously agreed to incur or
that would increase any expense that Pharmasset is otherwise responsible for or
that would limit Pharmasset’s ability to obtain payment under Section 4 above,
with obtaining Pharmasset’s prior written consent.

The Co-Promotion Plan shall set forth the detailed plan for commercialization of
Product in the US on a calendar-year basis, including: (a) strategies for
detailing and co-promoting, as applicable, of Products, including recommended
target doctors for such activities; (b) allocation between the Parties of
responsibilities for marketing activities; (c) anticipated marketing, sales and
promotion efforts by each Party (or its Affiliates) (including number and
position of details, and sampling activities); (d) market and sales forecasts in
a form to be agreed between the Parties via the JDMC; (e) advertising, public
relations and other promotional programs and sampling, to be used in
co-promotion; (f) medical affairs programs, including professional symposia and
other educational activities, and medical affairs studies based upon
JDMC-approved protocols; (g) Phase 4 clinical trials (based upon JDMC-approved
protocols) in the US relating to Products; and (h) as appropriate, a training
plan for the Parties’ sales representatives. In addition to the detailed plan
and budget for the current calendar year, an outline of the projected plan and
estimated budget for the next calendar year shall be included.

Roche shall be responsible for the distribution and sale of Product and for
invoicing and booking sales in the US.

 

6. ROCHE’S OBLIGATIONS AND AUTHORITY. Roche shall be ultimately responsible for
establishing and modifying the terms and conditions with respect to the sale of
the Product, including pricing for the relevant Product. Roche shall provide
Pharmasset, without charge, with a master copy of the same training materials as
Roche uses to train its own sales force regarding the detailing and promotion of
the Product, and with a master copy of such promotional materials as may be
specified in the Co-Promotion Plan. Pharmasset shall then supply, at its own
cost, copies of such training and/or promotional materials to its sales force.
At Pharmasset’s request, Roche shall make available sales and training personnel
to assist Pharmasset in training Pharmasset’s sales force to detail and promote
the Product. For avoidance of doubt, each Party has final responsibility for the
adequate training of its own sales force. Roche shall provide Pharmasset
proportional allocation of samples as Roche provides to its own sales force.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

7. INDEMNIFICATION. Each Party shall indemnify the other Party for all Third
Party claims relating to the marketing or promotion of the Product to the extent
that such indemnifying Party or its representatives are negligent or fail to
promote the Product in accordance with applicable federal, state and local laws,
rules and regulations.

 

8. DEFINITIVE AGREEMENT. In addition to terms described in this Heads of
Agreement, the Co-Promotion Agreement shall contain ordinary and customary terms
for an agreement in which a pharmaceutical product of like nature is co-promoted
in the US, such as insurance, warranties and the like.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 4

[***]

[***] to be [***]:

[***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 5

[***]

[***] to be [***]:

[***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 6

[***]

 

     

[***]

 

          

[***]            

 

    

[***]

 

       

Regulatory [***]

 

                                     

Process [***]

 

                                     

[***]

 

                  

 

[***]            

 

  

 

              

Early [***]

 

                                     

[***] Characterization

 

                                     

[***] Support

 

                                     

[***] Support

 

                                     

[***] Support

 

                               

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 7A

PRE-EXISTING PHARMASSET LICENSES

License Agreement between Apath, LLC and Pharmasset, Ltd. (now Pharmasset, Inc.)
dated October 18, 2000, regarding [***].

License Agreement among [***], [***], and Pharmasset, Ltd. (now Pharmasset,
Inc.) dated [***], regarding [***].

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 7B

PRE-EXISTING ROCHE LICENSES

None.

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 8

[***]

 

1. Upon [***] for [***];

 

2. [***]; and

 

3. [***] regarding [***] are fulfilled; or

 

4. In the event that [***], then [***] will [***].

 

5. In the event [***], [***] will [***].

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 9A

PHARMASSET DESIGNATED COUNTRIES

[***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 9B

ROCHE DESIGNATED COUNTRIES

[***]

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and
asterisks [***], have been separately filed with the Commission.